EXECUTION COPY







LOAN AND SECURITY AGREEMENT

 

_______________________

as the Lender

AND

________________

as the Luxembourg Borrower

AND

__________________

as the German Borrower

Dated:  

______________














--------------------------------------------------------------------------------










TABLE OF CONTENTS

Page

SECTION 1    DEFINITIONS AND CONSTRUCTION

1

1.1             Definitions

1

1.2             Rules of Construction

13



SECTION 2    AMOUNTS AND TERMS OF THE LOAN

14

2.1             Terms of Loan

14

2.2             Interest and Advance Maturity Date

18

2.3             Indemnity

19

2.4             Fees

19

2.5             Certain Prepayments

21

2.6             Breakage Costs; Increased Costs; Capital Adequacy; Illegality

21

2.7             Payments and Computations

22

2.8             Permitted Purposes

23



SECTION 3    SECURITY INTEREST

23



SECTION 4    CONDITIONS PRECEDENT

25

4.1             Conditions Precedent to the First Advance

25

4.2             Conditions Precedent to All Advances

26



SECTION 5    REPRESENTATIONS AND WARRANTIES

28

5.1             Formation, Qualification and Good Standing

28

5.2             Power and Authority; Due Authorization

29

5.3             No Violation

29

5.4             Validity and Binding Nature

29

5.5             Government Approvals

29

5.6             Solvency

30

5.7             Margin Regulations

30

5.8             Place of Business

30

5.9             Compliance with Applicable Laws; Licenses, etc

30

5.10           No Proceedings

30

5.11           Investment Company Act, Etc

31

5.12           Eligible Policies

31

5.13           Accuracy of Information

31

5.14           No Material Adverse Change

31

5.15           Trade Names and Subsidiaries

31

5.16           Operation of Business

31

5.17           Ventures; Capital Stock and Indebtedness

31

5.18           Nature of Business

32

5.19           Taxes

32

5.20           Ownership and Liens

32

5.21           Approvals

33

5.22           Name Change, Mergers

33





-i-


 

--------------------------------------------------------------------------------







5.23           Location of Life Policies and Books and Records

33

5.24           MPIC

33

5.25           Reserved

33

5.26           Policy Subsidiary

33

5.27           Material Agreements

33

5.28           No Default; No Event of Defaults

34

5.29           ERISA

34

5.30           Opinions

34



SECTION 6    AFFIRMATIVE COVENANTS

34

6.1             Maintain Existence

34

6.2             Delivery of Corporate Documents

34

6.3             Compliance with Laws

35

6.4             Payment of Taxes

35

6.6             Insurance

35

6.5             Maintenance of Properties and
Assets                                                                      36

6.7             Litigation

36

6.8             Books and Records

37

6.9             Change of Principal Place of Business Location

37

6.10           Financial Reporting Requirements

37

6.11           Notices with Respect to the Life Policies

38

6.12           Fees and Expenses in Protecting Rights

38

6.13           Financial Records in Accordance with German Commercial Code, GAAP
or IFRS  39

6.14           Legends on Books and Records

39

6.15           Inspection or Examination of Properties and Assets

39

6.16           Use of Loan Proceeds

39

6.17           Further Assurances

39

6.18           Change in Financial Condition

40

6.19           Right of Set Off

40

6.20           Notification of Default or Event of Default

41

6.21           Payment of Obligations

41

6.22           Reserved

41

6.23           Compliance With Transaction Documents

41

6.24           Payments to the Policy Account

41

6.25           Maintenance of Separate Existence

41

6.26           Notification of Collateral Value Event

43

6.27           Authorizations

43

6.28           Change Forms and Prepayment of Loan

43

6.29           Life Policies

44

6.30           Increased Cost of Insurance, Grace Period

44

6.31           Securities Account Control Agreement

44

6.32           MPIC

44

6.33           Missing Items

44



SECTION 7    NEGATIVE COVENANTS

45

7.1             Permitted Liens

45





-ii-




--------------------------------------------------------------------------------







7.2              Nature of Business

45

7.3              Eligible Life Policies

46

7.4              Prohibited Actions

46

7.5              Affiliate Transactions

48

7.6              Publishing of Materials

48

7.7              Permissible Sale

48

7.8              Policy Subsidiary and General Partner

48



SECTION 8     EVENTS OF DEFAULT

48



SECTION 9     LENDER’S RIGHTS AND REMEDIES

50



SECTION 10   COLLATERAL VALUE AND REVIEW

53

10.1            Collateral Value Event

53

10.2            Collateral Value Event Consequences

53

10.3            Collateral Value Review

53

10.4            Insurer Downgrade; Other Rating Issues

54

10.5            Insureds

54



SECTION 11   CONFIDENTIALITY

54



SECTION 12   SUCCESSORS AND ASSIGNS

55

12.1            Successors and Assigns

55



SECTION 13   GERMAN BORROWER AS JOINT AND SEVERAL DEBTOR

56

13.1            German Borrower as Joint and Several Debtor

56



SECTION 14   MISCELLANEOUS PROVISIONS

57

14.1            Complete Agreement; Modification of Agreement

57

14.2            Amendments and Waivers

57

14.3            Obligations and Liabilities of the Lender

57

14.4            Waiver of Notices

57

14.5            Taxes

58

14.6            Third Party Beneficiary

58

14.7            Governing Law; Consent to Arbitration

58

14.8            Severability

59

14.9            Rights and Remedies, Etc

59

14.10          Reserved

59

14.11          No Waiver, Etc

59

14.12          Notices

59

14.13          Ambiguity Between Agreements

60

14.14          Attorneys’ Fees and Expenses

60

14.15          Press Releases and Related Matters

60

14.16          Counterparts

61

14.17          Headings

61











-iii-

--------------------------------------------------------------------------------







LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT dated ______________, among
____________________ (the “Lender”), _____________________ (the “Luxembourg
Borrower” or a “Borrower”), and ____________________ (the “German Borrower” or a
“Borrower” and together with the Luxembourg Borrower, the “Borrowers”).

SECTION 1
DEFINITIONS AND CONSTRUCTION

1.1

Definitions.  The following terms as used in this Loan and Security Agreement
shall have the meanings hereinafter provided:

“Administration Cost” means any costs and expenses incurred in connection with
the administration and daily operation of the German Borrower, subject to a
maximum amount of $120,000 in total over the term of this Agreement.

“Advance” or “Advances”:  Has the meaning ascribed to it in Section 2.1(a) of
this Agreement.

“Advance Maturity Date”:  The date on which Advances made in respect of (or
otherwise allocable to) a Life Policy are due, which is, with respect to each
Life Policy, the earlier to occur of (i) a Permissible Sale of such Life Policy,
(ii) the Final Maturity Date and (iii) the date of deposit of the related death
benefit into (A) if and as long as the Intercreditor Agreement remains in full
force and effect, the Policy Account and (B) otherwise, the Borrower Account.

“Affiliate”: Any legal entity that is affiliated with another legal entity
within the meaning of Sec. 15 et seq. of the German Stock Corporation Act
(AktG).

“Affiliated Entity”:  Any Affiliate of a Borrower, the General Partner or the
Policy Subsidiary.

“Agreement”:  This Loan and Security Agreement together with the contents of any
and all schedules and exhibits annexed hereto and all of which are made a part
hereof and any amendments, modifications, extensions, renewals and/or
supplements hereto.

“Aggregate Collateral Value”:  With respect to all the Life Policies on any date
of determination, the aggregate sum of the Collateral Value of such Life
Policies on such date.

“Applicable Law”: As to any Person with respect to any matter, any law
(statutory or common), treaty, directive, rule, regulation, request or
determination of an arbitrator or of any Governmental Authority, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and any corporation or other entity
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing, in each case applicable to or binding upon such Person (or any of
its property) or such matter, or to which such Person (or any of its property)
is subject, including, without limitation, any laws relating to assignments of
contracts, life settlements, viatical settlements, insurance, consumers and
consumer protection, usury, truth-in-lending, fair credit reporting, equal
credit opportunity,











--------------------------------------------------------------------------------







federal and state securities or “blue sky” laws, the Federal Trade Commission
Act, ERISA, the German Civil Code (BGB), the German Commercial Code (HGB), the
German Banking Act (KWG), the German Limited Liability Companies Act (GmbHG),
and the German Insolvency Act (InsO), and any and all directives, rules and
regulations promulgated or requests made under any of the foregoing.

“Beneficial Owner”:  With respect to any Person for purposes of the German
Anti-Money Laundering Act, the natural person who finally owns or controls such
Person, or the natural person at the instigation of which a transaction is
finally made, or a business relationship is finally established on behalf of
such Person.

“Borrower” and “Borrowers”:  Each has the meaning set forth in the introductory
paragraph to this Agreement.

“Borrower Account”:  That certain deposit account number 100229903 maintained by
the Borrowers with the Lender over which the Lender alone shall have the power
of withdrawal.

“Borrower Parties”:  The parties described in Section 5.19 of this Agreement.

“Borrowing Date”:  Each date on which an Advance is to be made as set forth in
the Disbursement Schedule.

“Breach”:  Has the meaning set forth in Section 8.2 of this Agreement.

“Breakage Costs”:  With respect to a failure by the Borrowers, for any reason,
to borrow the First Advance on the proposed Borrowing Date in accordance with
the Disbursement Schedule (including without limitation, as a result of the
Borrowers’ failure to satisfy any conditions precedent to such borrowing), the
resulting loss, cost or expense actually incurred by the Lender, including, but
not limited to, any loss, cost or expense incurred in liquidating or employing
deposits from third parties; provided, however, that the Lender shall use
commercially reasonable efforts to minimize such loss, cost or expense and shall
have delivered to the Borrowers a certificate as to the amount and nature of
such loss, cost or expense, which certificate shall be conclusive in the absence
of manifest error and, provided, further, that in no event shall “Breakage
Costs” include lost anticipated profits of the Lender.

“Business Day”:  Any day other than a Saturday, Sunday or other day on which
commercial banks are required or authorized to be closed in New York, New York,
Salt Lake City, Utah, Minneapolis, Minnesota or Frankfurt, Germany.

“Capital Stock”:  The outstanding voting equity securities of a corporation, the
outstanding voting partnership interests of a partnership, the outstanding
voting membership interests of a limited liability company, the outstanding
beneficial interests in a trust or similar interests in another entity, which
interests carry the power to vote or otherwise direct the management of such
other entity.

“Change of Control”:  Any event, transaction or occurrence as a result of which,
directly or indirectly, the power to direct or cause the direction of the
management or policies of (i) a Borrower, (ii) the General Partner or (iii) the
Policy Subsidiary is no longer maintained by the





2







--------------------------------------------------------------------------------







respective current Capital Stock holders including, without limitation, (a)
current Capital Stock holders cease to own and control all of the voting rights
associated with all of the Capital Stock of a Borrower, the General Partner or
the Policy Subsidiary, or (b) during any period of twelve consecutive calendar
months, individuals who at the beginning of such period constituted the board of
directors, supervisory board or equivalent body of a Borrower (together with any
new directors or individuals holding equivalent positions whose election by the
board of directors or equivalent body of a Borrower, the General Partner or the
Policy Subsidiary or whose nomination for election by the Capital Stock holders
of a Borrower, the General Partner or the Policy Subsidiary was approved by a
vote of at least two-thirds of the directors or individuals holding equivalent
positions then still in office who either were directors or individuals holding
equivalent positions at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors or individuals holding equivalent
positions then in office.  Notwithstanding the foregoing, a change in ownership
or control of the Capital Stock of the Policy Subsidiary shall not constitute a
Change of Control if such change is pursuant to the Lender’s exercise of its
rights or remedies under the Transaction Documents.  For the avoidance of doubt,
after such exercise, the Lender shall be entitled to transfer the Capital Stock
of the Policy Subsidiary to any Person.

“Change Forms”:  In respect of any Life Policy, all documents required by the
applicable Insurer to be executed by the immediately prior owner of the Life
Policy or any other Person to effect change of ownership of and designation of a
new owner and beneficiary under such Policy to the Securities Intermediary.

“Closing Date”:  The date of this Agreement set forth in the introductory
paragraph hereof.

“Collateral”:  Collectively, the Pledged Rights and Claims and the Borrower
Account and any amounts deposited therein, and if the Intercreditor Agreement is
no longer in full-force and effect, the Policy Account and any amounts deposited
therein, the Custody Account to which the Life Policies have been credited, and
any and all proceeds therefrom.

“Collateral Agent”:  ________________, acting in its capacity as collateral
agent under the Intercreditor Agreement.

“Collateral Value”:  With respect to a Life Policy, the mutually agreed upon
collateral value of such Life Policy as set forth on Schedule 3, as may be
amended, supplemented or modified in writing by the Borrowers and the Lender
from time to time in accordance with Section 10.

“Collateral Value Event of Default”:  Any one or more of the occurrences
described in Section 10.1.

“Commitment Fee”:  Has the meaning ascribed to it in the MPIC.

“Confirmation Date”: Has the meaning ascribed to it in Section 6.28 of this
Agreement.

“Consumer”:  Any prior Life Policy owner, Insured, prior beneficiary of any Life
Policy, any designated personal contact of an Insured, any spouse, domestic
partner, significant other,





3







--------------------------------------------------------------------------------







dependent, family member, friend or heir of any of the foregoing, and any
natural person whose personal, financial, health or medical information is
disclosed to any of the parties to this Agreement in connection with any life
insurance, financing, life settlement or viatical settlement transaction or as
related to any Life Policy that is considered or becomes the subject of any
transaction contemplated or consummated pursuant to this Agreement.  

“Custody Account”: That certain trust account maintained in the name of the
Policy Subsidiary with account number 48111401, which account shall be subject
to the Securities Account Control Agreement.

“Default”:  Any condition or the occurrence of any event which after the giving
of notice or lapse of time or both would constitute an Event of Default.

“Default Rate”:  Has the meaning ascribed to it in Section 2.2(d) of this
Agreement.

“Disbursement Schedule”:  The Schedule attached hereto as Schedule 1, initially
setting forth the schedule of disbursements for five years of premium payments
due for each Life Policy from the date of this Agreement, the Transaction Fees,
the repayment of certain indebtedness relating to the Life Policies approved by
the Lender, the MPIC Premium, the Commitment Fee, the Administration Cost and
the respective Borrowing Dates, which amounts shall be denominated in U.S.
Dollars, as such schedule may be amended, supplemented or modified in writing
mutually signed by the Borrowers and the Lender from time to time.

 “Eligibility Criteria”: The following criteria to be satisfied by a Life Policy
(regardless of whether such Life Policy is a Fractionalized Policy) in order to
be categorized as an “Eligible Life Policy”, unless otherwise waived or modified
by the Lender;

(a)

The Life Policy is a “permanent” life insurance policy (whole life or universal
life, not a term life policy) issued by an Insurer insuring solely the life of
an Insured and described on Schedule 2, together with and any and all
applications, conditional receipts, riders, endorsements, supplements,
amendments, certificates and all other documents and instruments that modify or
otherwise affect the terms and conditions of such policy issued in connection
therewith;

(b)

The Insured is a United States citizen currently residing in the United States,
and has documented social security information as well as photographic
identification;

(c)

The Insured shall be an individual having an actual age of 68 years old or
older;

(d)

Subject only to the payment of premiums, the Life Policy shall be in full force
and effect;

(e)

The Insurer shall have at least one of, but no lower than any one of (i) a
claims paying ability rating of BBB- or better from S&P, or (ii) Baa3 or better
by Moody’s;





4







--------------------------------------------------------------------------------







(f)

The Life Policy covering the life of an individual Insured shall not have a face
value of less than $200,000;

(g)

There must not be any outstanding Surrender Value Loans or other Liens
outstanding in respect of the Life Policy, except for the Lien created hereby or
under the Intercreditor Agreement, and any outstanding internal Surrender Value
Loans for the payment of premiums on the Life Policy, if any, that will be fully
reflected in the Collateral Value;

(h)

The Life Policy and the legal and beneficial interests in the death benefit
shall be capable of being sold, transferred and conveyed, and, all related
documents and any tracking/servicing/custodial rights shall be fully assignable
and transferable;

(i)

Delivering a collateral assignment of the Life Policy shall not be prohibited by
(i) the terms of the Life Policy or (ii) the applicable Insurer, or (iii)
Applicable Law;

(j)

The original owner of the Life Policy shall have had an insurable interest on
the date of the issuance of the Life Policy;

(k)

As of the date of the related Initial Advance, there are sufficient premiums
that have been paid to the applicable Insurer prior to making such Initial
Advance to keep the Life Policy in full force and effect for at least thirty
(30) days following such date; and

(l)

The Life Policy is a ”Covered Policy” (as defined in the MPIC).

“Eligible Life Policy”: means, on any date of determination, a Life Policy
meeting all of the Eligibility Criteria on such date.

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

“Euro” and “€”: The lawful money of the member states of the European Union
participating in the third stage of the European monetary union.

“Euro Converted Loan Amount”:  Has the meaning ascribed to it in
Section 2.1(f)(ii) of this Agreement.

“Euro Converted Loan Commitment Amount”:  Has the meaning ascribed to it in
Section 2.1(f)(i) of this Agreement.

“Event of Default”:  Any one or more of the occurrences described in Section 8.

“Federal Reserve Board”:  The Board of Governors of the Federal Reserve System
of the United States of America.





5







--------------------------------------------------------------------------------







“Final Maturity Date”:  The earlier of (i) the fourth (4th) anniversary of the
First Advance, unless on such date, the Servicer is entitled to submit a Proof
of Claim (as defined in the MPIC) under the MPIC with respect to the period
ending on such fourth (4th) anniversary of the First Advance, then on the
related Payment Date (as defined in the MPIC) and (ii) the date that is six
months prior to the expiration of the Term (as defined in the MPIC).

“First Advance”:  The first Initial Advance made under this Agreement.  For the
avoidance of any doubt, the first Advance made in respect of each Life Policy is
referred to herein as the Initial Advance (as defined below), but only the first
Initial Advance whatsoever is the First Advance.

“Fractionalized Policy”:  Has the meaning ascribed to it in the Securities
Account Control Agreement.

“GAAP”:  Generally accepted accounting principles in effect from time to time in
the United States of America, applied on a consistent basis.  In the event that
any “Accounting Change” (as defined below for purposes of this paragraph) shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Borrowers
and Lender agree to enter into good faith negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrowers’
financial condition shall be, in all material respects, the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrowers and the Lender, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred.  “Accounting Change” refer to a change in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the Securities and Exchange
Commission.

“General Partner”:  ___________________.

“German Borrower”:  Has the meaning set forth in the introductory paragraph to
this Agreement.

“Governmental Authority”:  Any nation, union of nations (such as the European
Union) or government, any federal, state, city, town, municipality, county,
local or other political subdivision thereof or thereto and any department,
commission, board, bureau, instrumentality, agency or other Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guaranteed Indebtedness”:  As to any Person (the “guaranteeing person”),
without duplication, any obligation of (a) the guaranteeing person or (b)
another Person (including any bank under any letter of credit) to induce the
creation of which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly





6







--------------------------------------------------------------------------------







or indirectly, including any obligation of the guaranteeing person, whether or
not contingent, in any such case, which should be reflected as a liability in
the consolidated balance sheet (or in the notes thereto assuming that the amount
thereof is material) of the guaranteeing person in accordance with the German
Commercial Code, GAAP or IFRS, as the case may be; provided, however, that the
term “Guaranteed Indebtedness” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guaranteed Indebtedness of any guaranteeing person shall be deemed to be the
lower of (1) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranteed Indebtedness is made and (2) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guaranteed Indebtedness, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guaranteed Indebtedness shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by such guaranteeing
person in good faith.

“IFRS”:  International Financial Reporting Standards as adopted by the European
Union, applied on a consistent basis.  In the event that any “Accounting Change”
(as defined below for purposes of this paragraph) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrowers and the Lender agree to
enter into good faith negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the Borrowers’ financial condition shall
be, in all material respects, the same after such Accounting Changes as if such
Accounting Changes had not been made.  Until such time as such an amendment
shall have been executed and delivered by the Borrowers and the Lender, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred.
 “Accounting Change” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the
International Accounting Standards Board.

“Indebtedness”:  With respect to any Person, (i) all obligations of such Person
for borrowed money or with respect to deposits or advances of any kind, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (iii) all obligations of such Person for the deferred
purchase price of property or services, except current accounts payable arising
in the ordinary course of business and not overdue beyond such period as is
commercially reasonable for such Person’s business, (iv) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person, (v) all payment obligations of such Person
with respect to interest rate or currency protection agreements, (vi) all
obligations of any Person secured by property or assets of such Person
(regardless of whether or not such Person is liable for repayment of such
obligations), and (vi) the redemption price of all redeemable preferred stock of
such Person, but only to the extent that such stock is redeemable at the option
of the holder or requires sinking fund or similar payments at any time on or
prior to the Final Maturity Date.

“Indemnified Person”: Has the meaning ascribed to it in Section 2.3(a) of this
Agreement.





7







--------------------------------------------------------------------------------







“Intercreditor Agreement”:  The Amended and Restated Intercreditor and Security
Agreement, dated as of July 12, 2012, by and among the Borrowers, the General
Partner, the Policy Subsidiary, the Lender, MPIC Provider, the Collateral Agent
and the other parties named therein.

“Interest Period”:  The period commencing on the date of the making of the First
Advance and ending on the last day of the related calendar quarter and (ii)
thereafter, the period commencing on the first day of the immediately following
calendar quarter and ending on the last day of such calendar quarter.

“Initial Advance”:  In respect of each Life Policy, the original Advance made
pursuant to this Agreement in respect of such Life Policy.

“Initial LE Report”: Has the meaning ascribed to it in Section 10.1(a) of this
Agreement.

“Insured”: Each natural person whose life is insured under a Life Policy.

“Insurer”: Each U.S. domiciled life insurance company that has issued a Life
Policy.

 “LED Limit”:  Has the meaning ascribed to it in Section 2.1(f)(i) of this
Agreement.

“Lender”:  Has the meaning set forth in the introductory paragraph of this
Agreement.

“Lender’s Account”:  Has the meaning set forth in Section 2.8(a) of this
Agreement.

“Liens”:  All mortgages, liens, judicial liens, encumbrances, security
interests, charges, pledges, hypothecations, assignments, conditional sale or
other title retention agreements, and the like, relating to any real or personal
property interest, whether legal or equitable.

“Life Policy”: Each life insurance policy issued by an Insurer, and any and all
applications, conditional receipts, riders, endorsements, supplements,
amendments, certificates and all other documents and instruments that modify or
otherwise affect the terms and conditions of such policy issued in connection
therewith (or if such Life Policy is a Fractionalized Policy, the related
Percentage Interest(s)), which are credited to the Custody Account (or if such
Life Policy is a Fractionalized Policy, the related Percentage Interest(s) are
credited to the Custody Account) in which the Policy Subsidiary has granted a
security interest to the Lender pursuant to the Securities Account Control
Agreement.

“Life Policy Documentation Packages”: Originals or copies (as certified by the
Borrowers to be a true and accurate copy of the original thereof) of the Life
Policies and originals or copies of all schedules, exhibits, amendments,
supplements and riders thereto.

“List of Closing Documents”:  A list of agreements, documents, and instruments
related to the First Advance under this Agreement which has been agreed upon by
the Borrowers and the Lender in the form attached hereto as Exhibit A.

“Loan”:  In aggregate, all the Advances made pursuant to this Agreement.





8







--------------------------------------------------------------------------------







“Loan Commitment”:  The aggregate amount of all premium payments for the Life
Policies, the Transaction Fees, the repayment of certain indebtedness relating
to the Life Policies approved by the Lender, the MPIC Premium, the Commitment
Fee and the Administration Cost, each as set forth on the Disbursement Schedule
and denominated in U.S. dollars.

“LTV Limit”:  As of any date of determination, the product of (a) initially,
seventy-five percent (75%), subject to increase in accordance with Section
2.1(e) hereof,  and (b) (i) the sum of the Aggregate Collateral Value of all the
Life Policies on such date and (ii) any cash pledged to the Lender on such date
pursuant to Section 2.1(f)(ii) or Section 10.3.

“LTV Limit Trigger Event”:  An event where the outstanding principal balance of
the Loan plus accrued and unpaid interest thereon, exceeds the LTV Limit.

“Luxembourg Borrower”:  Has the meaning set forth in the introductory paragraph
to this Agreement.

“MAPS Value”:  With respect to any Life Policy, the value as determined by Model
Actuarial Pricing Systems (formerly known as Milliman Pricing Software) as
utilized by the Lender to determine the Collateral Values initially set forth on
Schedule 3.

“Material Adverse Effect”:  A material adverse effect on (a) the business,
assets, operations or financial or other condition of a Borrower, the Policy
Subsidiary or the General Partner, (b) a Borrower’s ability to pay any of the
Obligations in accordance with the terms of this Agreement or any of the other
Transaction Documents, (c) the Collateral, the Subject Collateral or the Capital
Stock of a Borrower or the Liens of the Lender on the Collateral, the Liens of
the Collateral Agent on the Subject Collateral or the priority of any such
Liens, or (d) the Lender’s rights and remedies under this Agreement or any of
the other Transaction Documents.

“Moody’s”:  Moody’s Investors Service, Inc. and its successors.

“MPIC”:  Collectively, that certain mortality protection insurance policy,
policy number ____________________ issued by MPIC Provider to the General
Partner under which the Policy Subsidiary is an additional named insured and all
certificates delivered in connection therewith and any exhibits, schedules
endorsements and other documents thereto or incorporated therein by reference.

“MPIC Premium” has the meaning ascribed to it in the MPIC.

“MPIC Provider”:  ____________________________.

“Net Income”:  As determined under the German Commercial Code, GAAP or IFRS, as
applicable.

“Obligations”: All loans, advances, Indebtedness, notes, liabilities,
overdrafts, and other amounts owed by the Borrowers, liquidated or unliquidated,
each of every kind, nature and description, whether arising under this Agreement
or otherwise, including, without limitation, principal and interest, and whether
secured or unsecured, direct or indirect, absolute or





9







--------------------------------------------------------------------------------







contingent, due or to become due, now existing, presently intended or
contemplated, or hereafter contracted, including, without limitation the
repayment of any amounts that the Lender may advance or spend for the
maintenance or preservation of the collateral and any other expenditures the
Lender may make under the provisions of this Agreement or for the benefit of any
Borrower, and any of the foregoing that arises after the filing of a petition by
or against any Borrower under the German Insolvency Act (InsO), even if the
obligations do not occur because of Sections 81, 89, 91 German Insolvency Act
(InsO) or otherwise.  

“OFAC”:  Has the meaning ascribed to it in Section 6.3(c) of this Agreement.

“Origination Fee”:  Has the meaning ascribed to it in Section 2.4(a) of this
Agreement.

“Partnership Interest Pledge Agreement”:  The Partnership Interest Pledge
Agreement, dated as of July 12, 2012, executed by the Luxembourg Borrower and
the General Partner and delivered to the Lender, pursuant to which each of the
Luxembourg Borrower and the General Partner pledges and assigns all of their
respective right, title and interest in and to all of the Capital Stock of the
Policy Subsidiary to the Lender, as amended, modified, or supplemented from time
to time.

“Percentage Interest”:  Has the meaning ascribed to it in the Securities Account
Control Agreement.

“Permissible Sale”:  With respect to any Life Policy, the sale of such Life
Policy which MPIC Provider has in advance consented to, in its sole discretion,
where the sale price for such Life Policy is at least equal to the greater of
(i) the Collateral Value of such Life Policy, (ii) the portion of the
then-current outstanding principal balance of the Loan for which Advances were
used to pay premiums (or the reimbursement of premiums already paid) in respect
of such Life Policy and, with respect to the portion of such Advances relating
to the Transaction Fees, the Pro-Rata Share thereof allocable to such Life
Policy in each case including all accrued and unpaid interest thereon, all as
determined by the Lender, which determination shall be conclusively presumed to
be correct in all respects, absent manifest error, and (iii) the MAPS Value of
such Life Policy, applying an annual discount rate of 21% and based on a life
expectancy report from 21st  Services, LLC, dated within the three month period
immediately preceding such sale.

“Permitted Liens”:  The Liens described in Section 7.1 of this Agreement.

“Person”:  An individual, corporation, company, partnership, association,
joint-stock company, statutory or common law trust, unincorporated organization,
joint venture, Governmental Authority, limited liability company, limited
liability partnership or other entity.

“Pledged Rights and Claims” means any and all of the Borrowers’ present and
future rights and claims (including, without limitation, any amount due to any
of the Borrowers) of any kind and nature (including, without limitation,
surrogates for such rights and claims, claims for specific performance and
claims for damages or other indemnification and unilateral rights
(Gestaltungsrechte)) which the Borrowers now have and/or will in the future
acquire or otherwise be entitled to pursuant to or in connection with any
account bank agreement entered into with the Lender (as from time to time
amended, supplemented, novated or replaced).





10







--------------------------------------------------------------------------------







“Policy Account”:  That certain trust account maintained in the name of the
Policy Subsidiary at ________________________, which account shall be subject to
the Securities Account Control Agreement, pursuant to which, among other things,
the Servicer shall maintain signatory control over the funds therein.

“Policy Subsidiary”:  ___________________________.

“Prepayment Penalty Amount” means the amount (if any) by which (a) the interest
which the Lender should have received for the period from the date of receipt of
the prepayment amount to the Final Maturity Date in respect of such prepayment
amount, had such prepayment amount received been paid on the Final Maturity Date
exceeds (b) the amount of interest the Lender would have received if it
deposited such prepaid amount with a leading bank in the London interbank market
for a period starting on the Business Day following receipt of such prepaid
amount and ending on the Final Maturity Date.

“Pro-Rata Share”:  With respect to any Life Policy, the portion of any Advance
used to pay Transaction Fees and MPIC Premium allocable to such Life Policy,
calculated as follows:

(a)  with respect to any Transaction Fees calculated by reference to the face
amount of a Life Policy or with respect to the MPIC Premium, the pro-rata share
allocable to such Life Policy shall be determined based on the face amount of
such Life Policy and the aggregate face amount of all Life Policies; and

(b)  with respect to all other Transaction Fees, the pro-rata share allocable to
such Life Policy shall be determined based on the Collateral Value (as of the
date of determination) of such Life Policy, and the aggregate Collateral Value
(as of the date of determination) of all of the Life Policies.

“Protected Information” means any personal, private or non-public information
pertaining to any Life Policy or Consumer, including medical, financial and
personal information, any Consumer’s name, street or mailing address, email
address, telephone or other contact information, employer, social security or
tax identification number, date of birth, driver’s license number, photograph or
likeness, documentation of identity or residency, any medical or health related
information, life expectancy report, life insurance application, life settlement
application, loan application, financing agreement, or other financial
information pertaining to any Consumer.  Also included within the definition of
“Protected Information” is information pertaining to any life insurance policy
or transaction, or life settlement or viatical settlement transaction, if
disclosed in a manner that identifies a Consumer by name, street or mailing
address, email address, telephone or other contact information, employer, social
security or tax identification number, date of birth, driver’s license number,
or photograph, except to the extent permitted hereunder or as otherwise allowed
or required by Applicable Law, or as authorized by the written consent of the
Consumer to whom the Protected Information pertains.

“Protective Advance”: Has the meaning ascribed to it in Section 2.1(a) of this
Agreement.

 “S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and its successors.





11







--------------------------------------------------------------------------------







“Securities Account Control Agreement”:  The Securities Account Control and
Custodian Agreement, dated as of ______________, by and among the Borrowers, the
Policy Subsidiary, the Servicer, the Securities Intermediary and the other
parties named therein.

“Securities Intermediary”:  ________________________.

“Servicer”:  _____________________________.

“Servicer Blocked Account”:  That certain account number _______________
maintained by the Servicer with _______________.

“Servicer Master Account”:  That certain account number ______________
maintained by the Servicer with ______________.

“Servicing Agreement”: The Servicing Agreement, dated as of ___________, among
the Borrowers, the Policy Subsidiary, the General Partner and the Servicer,
pursuant to which the Servicer has agreed to perform certain services in respect
of each Life Policy.  Such services shall include, without limitation,
calculating and tracking premium payments due under each Life Policy.  

“Servicing Fee”: Has the meaning ascribed to it in Section 2.4(b) of this
Agreement.

“Solvent”:  With respect to any Person on a particular date, that on such date,
both (i) (a) the sum of such Person’s liabilities (including contingent
liabilities) does not exceed the fair saleable value of such Person’ assets, (b)
such Person does not intend to, and does not believe (nor should it reasonably
believe) that it will, incur debts or liabilities beyond such Person’s ability
to pay as such debts and liabilities become due (whether at maturity or
otherwise, in each case calculated in accordance with the German Commercial
Code, GAAP or IFRS, as applicable) and (c) such Person is not engaged in a
business or transaction, and is not about to engage in a business or
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (ii) such Person is “solvent” within the meaning given to
such term and similar terms under applicable bankruptcy laws and Applicable Laws
relating to fraudulent transfers and conveyances (with respect to the Luxembourg
Borrower, taking into account its ownership interest in the Policy Subsidiary
and with respect to the German Borrower, taking into account its ownership
interest in the Luxembourg Borrower).  The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.  

“Stockholder”: With respect to any Person, each holder of Capital Stock of such
Person.

“Structuring Costs”: Has the meaning ascribed to it in Section 2.4(c) of this
Agreement.

“Subject Collateral”:  Has the meaning ascribed to it in the Intercreditor
Agreement.

“Subsidiary”:  With respect to any Person at any time, (a) any corporation or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding Capital Stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors





12







--------------------------------------------------------------------------------







or trustees (regardless of any contingency which does or may suspend or dilute
the voting rights) is at such time owned directly or indirectly by such Person
or one or more of such Person’s subsidiaries, or any partnership of which such
Person is a general partner or of which 50% or more of the partnership interests
is at the time directly or indirectly owned by such Person or one or more of
such Person’s subsidiaries, and (b) any corporation, trust, partnership or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s subsidiaries.

“Surrender Value Loan”:  Any loan made by an Insurer to a prior owner of a Life
Policy secured by, and in an amount not greater than, the cash surrender value
of a Life Policy.

“Termination Date”:  The earlier of (a) the Final Maturity Date or (b) the date
on which the Lender’s obligation to make Advances under the Loan shall have
terminated.

“Transaction Documents”:  Collectively and individually, this Agreement, the
Servicing Agreement, the Securities Account Control Agreement, the Partnership
Interest Pledge Agreement, the Intercreditor Agreement, the MPIC, any blocked
account agreements and all other documents, instruments and agreements related
hereto or thereto.

“Transaction Fees”: Has the meaning ascribed to it in Section 2.4(e) of this
Agreement.

“Uniform Commercial Code”: The Uniform Commercial Code as the same may, from
time to time, be enacted and in effect in the State of Delaware.

1.2

Rules of Construction.  Except as otherwise expressly provided in this Agreement
or unless the context otherwise clearly requires:

(a)

Defined terms include, as appropriate, all genders and the plural as well as the
singular.

(b)

References to any designated article, Section or other subdivision of this
Agreement refer to the designated article, Section or other subdivision of this
Agreement as a whole and to all subdivisions of the designated article, Section
or other subdivision.  The words “herein,” “hereof,” “hereto,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular article, Section or other subdivision of this Agreement.

(c)

Any term that relates to a document, statute, rule or regulation includes any
amendments, modifications, supplements or any other changes that may have
occurred since the document, statute, rule or regulation came into being,
including changes that occur after the date of this Agreement.

(d)

The term “including” and all its variations mean “including but not limited to.”
 Except when used in conjunction with the word “either,” the word “or” is always
used inclusively (for example, the phrase “A or B” means “A or B or both,” not
“either A or B but not both”).





13







--------------------------------------------------------------------------------







(e)

Any accounting terms used in this Agreement which are not specifically defined
shall have the meanings customarily given thereto in accordance with the German
Commercial Code, GAAP or IFRS, as the context requires.

(f)

In the computation of a period of time from a specified date to a later
specified date or an open-ended period, the word “from” means “from and
including” and the words “to” or “until” mean “to but excluding.”  Likewise, in
setting deadlines or other periods, “by” means “on or before,” and “after” means
“from and after.”

SECTION 2
AMOUNTS AND TERMS OF THE LOAN

2.1

Terms of Loan.  Subject to the terms and conditions of this Agreement, and to
each Borrower’s observance and performance of, and compliance with, all terms,
conditions, warranties, representations and covenants of this Agreement, and the
timely payment of the Obligations of the Borrowers to the Lender under this
Agreement:

(a)

Credit Facility.  Subject to the terms and conditions hereof, the Lender agrees
to make credit advances (each, an “Advance” and collectively, the “Advances”) to
the Borrowers no more frequently than once per month for the purposes set forth
in Section 2.9.  Notwithstanding the foregoing, with respect to each Life
Policy, the Lender may make one additional Advance in the same month as the date
of the related Initial Advance in the event the provisions set forth in the
first sentence of Section 6.28 are satisfied by the Borrowers, as determined by
the Lender in its reasonable discretion.  With respect to each Life Policy, the
Lender shall make additional Advances to the Borrowers on such Life Policy in
accordance with this Agreement and as provided in the Disbursement Schedule
(without any additional action on the part of the Borrowers) until the earlier
of (i) the Termination Date and (ii) the Advance Maturity Date for such Life
Policy.  On and after the Termination Date, the Lender shall cease to make any
Advances to the Borrowers.  The Borrowers shall not be entitled to reborrow any
Advances repaid hereunder.  The Lender shall be entitled to make Advances on
behalf of the Borrowers (i) as the Lender determines in its sole and absolute
discretion are necessary or appropriate in order to make premium payments to
ensure that each Policy remains in full force (each such Advance, a “Protective
Advance”), (ii) in order to reimburse the Lender for any and all costs and
expenses incurred by the Lender in connection with (A) indemnifying, protecting,
saving and holding the Securities Intermediary, its officers, directors,
shareholders and employees harmless pursuant to Section 5.2(e) of the Securities
Account Control Agreement or (B) reimbursing the Securities Intermediary for
costs and expenses incurred by the Securities Intermediary for petitioning a
court of competent jurisdiction to appoint a successor Securities Intermediary
pursuant to Section 5.2(f) or Section 5.2(g) of the Securities Account Control
Agreement and (iii) such other Advances as provided in this Agreement, and all
such Advances shall be added to the Obligations of the Borrowers hereunder.  Any
modification to the Disbursement Schedule to add Life Policies thereto shall
require the consent of the Lender and shall be deemed to be a request by the
Borrowers that the Lender make the related Advances and the Borrowers shall be
deemed to represent and warrant to the Lender, as of the related Borrowing Date,
that all conditions precedent set forth in Section 4.2 to the making of each
such related Advance have been met, and the Lender will make such Advances
subject to the terms and conditions of this Agreement.  If the First Advance is
made by the Lender on the Closing





14







--------------------------------------------------------------------------------







Date or within two weeks thereafter, the Borrowers hereby authorize the Lender
to include in such First Advance an amount equal to the premium payments on the
related Life Policies that the Borrowers or an Affiliate thereof have paid on or
after the Closing Date and before the date such First Advance is made, as
reasonably determined by the Lender.  Such additional amount shall be added to
the Obligations of the Borrower hereunder.  The aggregate amount of Advances
made pursuant to this Agreement shall not exceed the Loan Commitment.
 Notwithstanding anything herein to the contrary, the Luxembourg Borrower shall
not be liable for the repayment of any portion of the Loan that represent
Advances or portions thereof made to pay Administration Cost or any accrued
interest thereon.

(b)

Reliance on Notices.  The Lender shall be entitled to rely upon, and shall be
fully protected in relying upon, any written notice delivered by the Borrowers
in connection with the making of any Advance purporting to be executed by an
officer of the Borrowers and believed by the Lender to be genuine.  The Lender
may assume that each Person executing and delivering any notice in accordance
herewith who purports to be a person on the list of authorized signatories
provided from time to time by the Borrowers to the Lender was duly authorized,
unless the responsible individual acting thereon for the Lender has actual
knowledge to the contrary.

(c)

Policy Account, Custody Account and Borrower Account.  

(i)

 The Borrowers shall cause the Policy Subsidiary to establish each of the Policy
Account and the Custody Account pursuant to the Securities Account Control
Agreement and to maintain the Policy Account and the Custody Account pursuant to
the terms thereof and the terms of the Securities Account Control Agreement.
 The Securities Intermediary shall deposit all cash proceeds of the Life
Policies into the Policy Account.  The Securities Intermediary shall credit all
Life Policies to the Custody Account.  So long as any principal of or interest
on the Loan (whether or not due) shall remain unpaid or the Lender shall have
any commitment to make Advances, the Borrowers shall continue to maintain the
Borrower Account with the Lender and the Borrowers shall cause the Policy
Subsidiary to maintain the Policy Account with __________________.  The
Borrowers hereby grant to the Lender a continuing first priority security
interest in (i) the Borrower Account and all funds held in such account, (ii)
all certificates and instruments, if any, from time to time evidencing such
account, (iii) all notes, checks and other instruments from time to time
deposited in such account, (iv) all interest, if any, from time to time received
in respect of such account and (v) all other property of the Borrowers from time
to time in possession, under the control of or in transit to the Lender.  The
Borrowers shall cause the Policy Subsidiary to grant to the Collateral Agent for
the benefit of the Lender pursuant to the Intercreditor Agreement, a continuing
first priority security interest in (i) the Policy Account and the Custody
Account and all funds held in such accounts, (ii) all certificates and
instruments, if any, from time to time evidencing such accounts, (iii) all
notes, checks and other instruments from time to time deposited in such
accounts, (iv) all interest, if any, from time to time received in respect of
such accounts and (v) all other property of the Policy Subsidiary from time to
time in possession, under the control of or in transit to the Lender.  The
Borrowers shall cause the Policy Subsidiary to transfer, pursuant to the
Securities Account Control Agreement, to the Collateral Agent or at the
direction of the Collateral Agent with respect to the Policy Account, to the
Servicer, the exclusive dominion and control of the Policy Account and the
Custody Account, subject to the terms of the Intercreditor Agreement, and, for
so long as any





15







--------------------------------------------------------------------------------







principal of or interest on the Loan (whether or not due) shall remain unpaid or
the Lender shall have any commitment to make Advances, neither the Borrowers nor
the Policy Subsidiary shall have any right of withdrawal from such accounts
unless the outstanding principal amount of the Loan plus accrued and unpaid
interest is zero.  Promptly after the Closing Date, and from time to time
thereafter as any additional Insurers shall have become obligated to the Policy
Subsidiary with respect to the death benefits under the related Life Policies,
the Borrowers shall cause the Securities Intermediary, at the Policy
Subsidiary’s sole expense, to send a notice to each Insurer, with a copy to MPIC
Provider, stating that all payments from such Insurer to a Borrower shall be
forwarded directly for deposit into the Policy Account.  The Borrowers shall, or
pursuant to the Securities Account Control Agreement, shall cause the Policy
Subsidiary or the Securities Intermediary, to provide to the Lender, upon the
Lender’s request, a copy of each such notice that is sent to any Insurer.  

(ii)

The First Advance shall be deposited by the Lender into the Servicer Blocked
Account.  Proceeds of the First Advance which relate to the payment of the
initial MPIC Premium shall then be deposited into the Insurer’s Account (as
defined in the MPIC).  Proceeds of the First Advance which relate to the payment
of premiums on the Life Policies shall then be deposited into the Servicer
Master Account and proceeds of subsequent Advances which relate to the payment
of premiums on the Life Policies shall be directly deposited by the Lender into
the Servicer Master Account and in each case, shall be disbursed by the Servicer
to the applicable Insurer in accordance with the Disbursement Schedule pursuant
to the Servicing Agreement.  Proceeds of subsequent Advances which relate to the
payment of the MPIC Premium (other than the initial MPIC Premium) and the
Commitment Fee shall be deposited by the Lender into the Insurer’s Account.
 Proceeds of subsequent Advances which relate to the payment of Administration
Cost shall be deposited by the Lender into an account previously designated in
writing by the German Borrower.  Proceeds of subsequent Advances which relate to
the payment of Servicing Fees shall be deposited by the Lender into an account
previously designated in writing by the Servicer.  All other proceeds of
subsequent Advances shall be deposited by the Lender into accounts it deems
appropriate, which may be accounts other than the Servicer Blocked Account, the
Servicer Master Account or the Insurer’s Account.  Except as otherwise expressly
provided to the contrary in this Agreement and any other Transaction Documents,
each Borrower shall take all such actions as the Lender in good faith deems
necessary or appropriate to ensure that at all times on and after the Closing
Date all proceeds of all the Life Policies are forwarded by the applicable
Insurer directly to the Policy Account (or if such Life Policies are
Fractionalized Policies, the Policy Subsidiary’s Percentage Interests in such
Proceeds).  If, notwithstanding the notices and actions provided for in the
preceding sentences of this Section 2.1(c), the Policy Subsidiary shall receive
or any financial institution with which the Policy Subsidiary has a deposit
account shall receive for the account of the Policy Subsidiary, any proceeds of
the Life Policies, the Policy Subsidiary shall, or shall cause such financial
institution to, transmit in the form received, before the close of business on
the next succeeding Business Day, all such proceeds (properly endorsed, where
required, so that all items delivered shall be collected by the Lender) for
credit to the Policy Account.  Each Borrower shall not, nor shall it cause any
such financial institution to, commingle any such proceeds so received with such
Borrower’s other property, and shall hold separate and apart from all other
property, all such proceeds in trust for the benefit of the Lender until
delivery thereof is made to the Lender.  Unless the Intercreditor Agreement
remains in full force and effect, the Borrowers shall cause the Policy
Subsidiary to cause any amounts deposited into the Policy





16







--------------------------------------------------------------------------------







Account in respect of proceeds from any Life Policy to be deposited, within one
Business Day (or if funds are received by check, within two Business Days), into
the Borrower Account.  If and as long as the Intercreditor Agreement is in
full-force and effect, any amounts deposited into the Policy Account in respect
of proceeds from any Life Policy shall be distributed by the Collateral Agent in
accordance with the Intercreditor Agreement.  Each Borrower hereby agrees not to
deposit any monies into the Borrower Account or the Policy Account, or otherwise
permit any moneys to be deposited into such accounts or commingled with other
funds in such accounts, except Advances in respect of premiums on the Life
Policies, Transaction Fees, MPIC Premium, Commitment Fees, Administration Cost
and refunded premium payments or death benefits in respect of the Life Policies
and any amounts payable to the General Partner under the MPIC.  Payments
received after 2:00 p.m. Frankfurt time on any Business Day other than the last
Business Day of a calendar month, payments received after 1:00 p.m. Frankfurt
time on the last Business Day of a calendar month, and payments received on a
day that is not a Business Day shall be deemed to have been received on the
following Business Day.

(d)

Statement of Account.  The Lender may render and send to the Borrowers a
statement of account showing amounts loaned, all other charges, expenses and
items chargeable to each Borrower pursuant to this Agreement, payments made by
the Borrowers against the Obligations arising pursuant to the Loan, proceeds
collected and applied to said Obligations, other appropriate debits and credits
and the total of the Obligations of each Borrower to the Lender as of the date
of the statement for Advances made pursuant to the Loan, and the statement of
account shall be conclusively presumed to be correct in all respects, absent
manifest error and except for specific objections which the Borrowers shall make
in writing within thirty (30) days from the date upon which the statement of
account is sent.

(e)

Protective Advances.  Notwithstanding anything herein to the contrary, if an LTV
Limit Trigger Event would occur solely due to the Lender making any potential
Protective Advance, then clause (a) of the definition of LTV Limit shall be
increased to eighty percent (80%).  

(f)

LED Limit.  (1) At any time that the Loan Commitment plus accrued interest
thereon as calculated through the Final Maturity Date, when calculated as an
amount in Euros as converted from U.S. dollars at the then applicable foreign
exchange conversion rate (the “Euro Converted Loan Commitment Amount”), results
in the Euro Converted Loan Commitment Amount exceeding the applicable regulatory
large exposure limits applicable to the Loan and to Lender, as denominated in
Euros (the “LED Limit”), then until such time as the Euro Converted Loan
Commitment Amount does not exceed the applicable LED Limit, the following shall
apply: Lender shall not be obligated to provide any further amounts under the
Loan, including Advances, whether for the payment of premiums on the Life
Policies or otherwise; and each Borrower shall be obligated to make or cause to
be made on its or its Affiliates’ behalf, any and all necessary payments to keep
the the Life Policies in force and to maintain the Collateral and Loan in good
standing, including, without limitation, payments for premiums on the Life
Policies.

(ii)

  If at any time the outstanding principal balance of the Loan plus accrued and
unpaid interest thereon, when calculated as an amount in Euros as converted from
U.S. dollars at the then applicable foreign exchange conversion rate (the “Euro
Converted Loan





17







--------------------------------------------------------------------------------







Amount”) exceeds the LED Limit, the Borrowers hereby agree to: (A) repay the
Loan in an amount such that the LED Limit exceeds the Euro Converted Loan Amount
as of the time of such payment or (B) pledge cash to the Lender as part of the
Collateral such that the LED Limit exceeds the Euro Converted Loan Amount as of
the time of such pledge minus the amount of such pledged cash, as calculated in
Euros as converted from U.S. dollars at the then applicable foreign exchange
conversion rate.  The obligation of the Luxembourg Borrower to repay the Loan or
pledge additional cash to the Lender pursuant to this Section 2.1(f)(ii) shall
exclude the outstanding principal balance of the Loan related to Advances or
portions thereof which were used pay Administration Cost, together with accrued
and unpaid interest thereon.

2.2

Interest and Advance Maturity Date.

(a)

Except as provided in Section 2.2(d), the Loan shall accrue interest at the
following annual rate: 7.10%.  The Borrowers shall jointly and severally pay to
the Lender on the Termination Date all accrued but unpaid interest due under the
Loan; provided that the Luxembourg Borrower shall not be liable for the payment
of interest accrued on the Loan that is related to the payment of Administration
Cost.  Interest shall be compounded on the last day of each Interest Period. The
interest rate applicable to each Initial Advance shall be the interest rate
applicable to all then outstanding Advances at the time such Initial Advance is
made, and thereafter shall be determined in accordance with this Section 2.2(a).

(b)

If any payment on the Loan becomes due and payable on a day other than a
Business Day, such payment will be extended to the next succeeding Business Day
and, with respect to payments of principal of the Loan, interest thereon shall
be payable at the then applicable interest rate during such extension.

(c)

All computations of fees shall be calculated on a per annum basis and interest
shall be calculated on the basis of a 360-day year, in each case for the actual
number of days occurring in the period for which such interest and fees are
payable.  Each determination by the Lender of an interest rate and fees
hereunder shall be final, binding and conclusive on the Borrowers, absent
manifest error.

(d)

So long as a Default or Event of Default has occurred and is continuing and at
the election of the Lender confirmed by written notice from the Lender to the
Borrowers, the interest rate applicable to the Loan shall be increased five
 percentage points (5.00%) per annum (the “Default Rate”), and all outstanding
Obligations shall bear interest at the Default Rate.  Interest at the Default
Rate shall accrue from the date that the Lender delivers to the Borrowers (with
a copy to MPIC Provider) a written notice of such Default or Event of Default
until the date that such Default or Event of Default is cured or waived.
 Interest at the Default Rate shall be payable upon demand.

(e)

With respect to each Life Policy, all Advances made in respect of such Life
Policy, including, with respect to the portion of such Advances relating to the
Transaction Fees and MPIC Premium, the Pro-Rata Share thereof allocable to the
Life Policy, in each case including all accrued and unpaid interest on such
Advances, shall be immediately due and payable on the Advance Maturity Date for
such Life Policy.





18







--------------------------------------------------------------------------------







2.3

Indemnity.

(a)

The Borrowers shall jointly and severally indemnify and hold harmless the Lender
and its Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents and representatives (each, an “Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and actual expenses incurred (including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense,
including those incurred upon any appeal) that may be instituted or asserted
against or incurred by any such Indemnified Person including, without
limitation, as the result of credit having been extended, suspended or
terminated under this Agreement and the other Transaction Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith and any and all reasonable legal costs and actual
expenses arising out of or incurred in connection with disputes between or among
any parties to any of the Transaction Documents (other than any disputes between
the Lender and the Borrowers arising under this Agreement, which disputes and
expenses relating thereto shall be addressed as provided in Section 13.7(b))
(collectively, the “Indemnified Liabilities”); provided, that no Borrower shall
be liable for any indemnification to an Indemnified Person (i) to the extent
that any such Indemnified Liability results from that Indemnified Person’s gross
negligence, bad faith or willful misconduct, (ii) any tax upon or measured by
Net Income on any Indemnified Person, (iii) costs incurred by an Indemnified
Person in any action brought by an Indemnified Person under this Agreement
against the Borrowers or any Affiliate of the Borrowers in which such
Indemnified Person is not successful in the adjudication, arbitration, mediation
or other determination of the merits of any such action, including on appeal of
any such action and (iv) except as specifically set forth in this Agreement,
recourse for credit losses with respect to the Life Policies, specifically
including any costs to the extent such costs result from a default by an Insurer
with respect to the payment or performance of any Life Policy (including the
insolvency of any Insurer or a general inability to pay).

2.4

Fees.

(a)

Origination Fee.  With respect to (i) each Life Policy which is listed on the
Disbursement Schedule on the date the First Advance is disbursed, on the
Borrowing Date of the First Advance and (ii) each Life Policy which is added to
the Disbursement Schedule after the date the First Advance is disbursed, on the
immediately succeeding Borrowing Date, the Borrowers shall pay (which obligation
shall be joint and several) to the Lender an origination fee (the “Origination
Fee”) in an amount equal to the product of (A) the face amount of such Life
Policy and (B) 0.25%.  With respect to each Life Policy, the Origination Fee
shall be fully earned when paid and non-refundable and shall be payable only
upon the making of the applicable Advance and from the proceeds of such Advance.

(b)

Servicing Fee.  With respect to the Initial Advance for each Life Policy, on the
related Borrowing Date and on the first Business Day of each 90-day period
therafter, the Borrowers shall, pursuant to the Servicing Agreement, pay (which
obligation shall be joint and several) to the Servicer a servicing fee (the
“Servicing Fee”) in an amount equal to the sum of (A) the product of (i) 0.25
(ii) the aggregate face amount of each such Life Policy and (iii) fifteen basis
points (.15%) and (B) any other amounts due and payable by the Luxembourg
Borrower,





19







--------------------------------------------------------------------------------







the Policy Subsidiary or the General Partner to the Servicer in accordance with
the Servicing Agreement, which other amounts will be provided in writing by the
Servicer to the Lender and the Borrowers prior to the Lender making of any
Advances to pay such other amounts.  The foregoing shall be deemed as a real
contract to the benefit of a third party (echter Vertrag zugunstenDritter)
within the meaning of Section 328 paragraph 1 German Civil Code in favor of the
Servicer.

(c)

Structuring Costs.  The Borrowers shall reimburse the Lender and the Servicer
for any and all attorneys’ fees and structuring costs actually incurred by the
Lender and the Servicer in connection with this Agreement and the transactions
contemplated hereby (the “Structuring Costs”).

(d)

Reserved.  

(e)

Payment of Fees.  So long as any principal of or interest on the Loan (whether
or not due) shall remain unpaid or the Lender shall have any commitment to the
Borrowers hereunder and to the extent not paid otherwise, the fees and other
expenses set forth in this Section 2.4 and fees payable to _________________ as
Collateral Agent and as Securities Intermediary pursuant to the Transaction
Documents, in each case, as identified on the Disbursement Schedule
(collectively, the “Transaction Fees”) shall be payable by the Borrowers from
Advances made pursuant to Section 2.1 and the Borrowers hereby request that the
Lender make any such Advance the Lender determines is required in its reasonable
and good faith discretion.  

2.5

Repayment of the Advances.  On each Business Day in which amounts are on deposit
in the Borrower Account, the Lender (on behalf of the Borrower) shall apply all
such amounts to the Obligations in the following order of priority:

(i)

first, (1) if such amounts represent proceeds in respect of a Life Policy, and
on such date, the LTV Limit is less than fifty percent (50%), all such amounts
to an account designated in writing by the Borrowers, otherwise, to the Lender,
in an amount equal to the Collateral Value of such Life Policy, to the payment
of accrued and unpaid interest and then to the payment of the outstanding
principal balance of the Loan and (2) if such amounts represent other funds,
including, without limitation, payments made by MPIC Provider under the MPIC,
only to the payment of accrued and unpaid interest in respect of the Loan;

(ii)

second, to the Servicer, to the payment of earned and unpaid Servicing Fees;

(iii)

third, if such amounts represent proceeds in respect of a Life Policy, to the
Lender, to the payment of accrued and unpaid interest in respect of the Loan to
the extent not paid pursuant to clause (i) above;

(iv)

fourth, to the Lender, to the payment of the outstanding principal balance of
the Loan; and

(v)

fifth, to an account previously designated in writing by the Borrowers, any
remaining amounts.





20







--------------------------------------------------------------------------------







2.6

Certain Prepayments.  The Borrowers may at any time upon written notice to the
Lender (with a copy to MPIC Provider), and subject to the priority of payments
set forth in Section 2.5, prepay all or any portion of outstanding principal
balance of and accrued but unpaid interest on the Loan by deposit into the
Borrower Account of the amount of such prepayment and the related Prepayment
Penalty Amount, which notice shall be given at least five (5) Business Days
prior to the proposed date of such prepayment.  The Borrowers shall not be
entitled to reborrow any amount of the Loan that has been prepaid.

2.7

Breakage Costs; Increased Costs; Capital Adequacy; Illegality.

(a)

Breakage Costs.  If the First Advance is not made on the proposed Borrowing Date
specified in the Disbursement Schedule for any reason other than default by the
Lender, the Borrowers hereby agree, jointly and severally, to indemnify the
Lender for any Breakage Cost actually incurred by it resulting therefrom.

(b)

Increased Costs.  If either (i) the introduction of or any change (including,
without limitation, any change by way of imposition or increase of reserve
requirements) in or in the interpretation of any Applicable Law or (ii) the
compliance by the Lender or any of its Affiliates (each of which, an “Affected
Party”) with any guideline or request from any central bank or Governmental
Authority (whether or not having the force of law), (A) shall subject an
Affected Party to any tax (except for taxes (including franchise taxes) on the
overall Net Income of such Affected Party), duty or other charge with respect to
the Collateral, the Capital Stock of the Policy Subsidiary or the Subject
Collateral, the obligation to make Advances hereunder, or on any payment made by
the Borrowers to the Lender hereunder or (B) shall impose, modify or deem
applicable any reserve requirement (including, without limitation, any reserve
requirement imposed by the European Central Bank, Deutsche Bundesbank,
Bundesverband Deutscher Banken and/or Einlagensicherungsfond des Bundesverbands
Deutscher Banken), special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Affected Party
or (C) shall impose any other condition adversely affecting the Collateral, the
Subject Collateral, the Capital Stock of the Policy Subsidiary or the rights of
the Lender hereunder, the result of which, in the good faith determination of
such Affected Party is to increase the cost to any Affected Party under this
Agreement or, in the good faith determination of such Affected Party, the result
of which is to reduce the amount of any sum received or receivable by an
Affected Party under this Agreement, and, provided that any such cost or
reduction is not caused by any Affected Party’s failure to comply with any
Applicable Law in effect as of the Closing Date, then upon the demand by such
Affected Party, which demand shall be accompanied by a written statement setting
forth the basis of such demand in reasonable detail, the Borrowers shall, on a
joint and several basis, pay directly to such Affected Party such additional
amount or amounts as will, in the reasonable determination of such Affected
Party, compensate such Affected Party for such additional or increased cost
incurred or such reduction suffered to the extent such additional or increased
costs or reduction are incurred or suffered in connection with the Collateral,
the Subject Collateral, the Capital Stock of the Policy Subsidiary any
obligation to make Advances hereunder, any of the rights of the Lender
hereunder, or any payment made hereunder.

(c)

Capital Adequacy.  If either (i) the introduction of or any change after the
date hereof in or in the interpretation of any Applicable Law or (ii) compliance
by any Affected





21







--------------------------------------------------------------------------------







Party with any law, guideline, rule, regulation, directive or request from any
central bank or other Applicable Law (in each case, whether or not having the
force of law), including, without limitation, compliance by an Affected Party
with any request or directive regarding capital adequacy, has or, in the good
faith determination of such Affected Party, would have the effect of reducing
the rate of return on the capital of any Affected Party as a consequence of its
obligations hereunder or arising in connection herewith to a level below that
which any such Affected Party could have achieved but for such introduction,
change or compliance (taking into consideration the customary policies of such
Affected Party with respect to capital adequacy) by an amount deemed, in the
good faith determination of such Affected Party, to be material, and, provided
that any such reduction is not caused by any Affected Party’s failure to comply
with Applicable Law in effect as of the Closing Date, then from time to time,
upon the demand by such Affected Party (which demand shall be accompanied by a
statement setting forth the basis for such demand, including calculations
thereof in reasonable detail), the Borrowers shall, on a joint and several
basis, pay directly to such Affected Party such additional amount or amounts as
will compensate such Affected Party for such reduction.

(d)

All amounts payable under Section 2.7(b) or 2.7(c) shall bear interest from the
date that is five (5) Business Days after the date of written demand by the
Lender until payment in full to the Lender at the applicable interest rate in
effect as provided in Section 2.2(a).  A certificate of the Lender claiming
compensation under Section 2.7(b) or 2.7(c) shall be submitted by the Lender to
the Borrowers, setting forth the amount due and the Lender’s reasons for
invoking the provisions of Section 2.7(b) or 2.7(c), and shall be final and
conclusive (absent manifest error).

2.8

Payments and Computations.

(a)

The Borrowers shall make each payment and prepayment hereunder in respect of
principal, interest, expenses, indemnities, fees or other Obligations due from
the Borrowers, or the German Borrower, in the case of Obligations related to
Administration Cost, to the Lender under this Agreement not later than 11:00
A.M. (Frankfurt time) on the day when due in U.S. dollars to the Lender at its
address referred to in Schedule 2.1 or to the account designated in writing to
the Borrowers by the Lender from time to time (such account, the “Lender’s
Account”) in immediately available, same-day funds.  The Borrowers hereby
authorize the Lender, if and to the extent payment is not made when due
hereunder, to charge from time to time against the Lender’s Account any and all
amounts so due.  The Borrowers agree to the extent there are insufficient funds
in the Lender’s Account to make any payment when due, the Borrowers shall
immediately pay to the Lender all fees due that remain unpaid.  Payments on
Obligations may also be made by (i) application of funds in the Borrower Account
as provided in Section 2.5 or (ii) by the making of additional Advances as
provided in Section 2.4(e).

(b)

All payments to be made in respect of the Transaction Fees, if any, due to the
Lender from the Borrowers hereunder shall be made to the Lender’s Account prior
to 11:00 A.M. (Frankfurt time) on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrowers, and without setoff, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue.  The Borrowers hereby authorize
and direct the Lender to charge the Lender’s Account for all





22







--------------------------------------------------------------------------------







such Transaction Fees due from the Borrowers hereunder when due.  The Borrowers
agree that, to the extent there are insufficient funds in the Lender’s Account
to make any payment when due, the Borrowers shall immediately pay to the Lender
all such Transaction Fees due that remain unpaid.

2.9

Permitted Purposes.  The Borrowers hereby agree that they shall not use the
proceeds of any Advance made hereunder except for the payment of Transaction
Fees, the repayment of certain indebtedness relating to the Life Policies
approved by the Lender, the payment of servicing fees, to pay premiums due and
payable on the Life Policies, the payment of MPIC Premium and the Commitment
Fee, the payment of Administration Cost, or for reimbursement of premiums
previously paid on the Life Policies, in each case in accordance with the terms
set forth in the Disbursement Schedule, and to pay other amounts set forth on
the Disbursement Schedule and approved by the Lender in writing, in its sole and
absolute discretion.

SECTION 3
SECURITY INTEREST

3.1

(a)

Each Borrower hereby pledges (verpfändet) and shall cause the Policy Subsidiary
to pledge (verpfändet) as security all their respective present and future
claims which they have with respect to the Collateral which is governed by
German law and the Pledged Rights and Claims to the Lender (the “Pledge”) and
the Lender hereby accepts the Pledge. The Borrowers hereby notify the Lender of
the pledge created over the Collateral (to the extent the Collateral arises out
of the account relationship between the Lender and the Borrowers) and, by
signing this Agreement, the Lender acknowledges receipt of such notification.

(b)

The Pledge constitutes a continuing security in order to secure the prompt, full
and final discharge of the Obligations owed by the Borrowers to the Lender.
Notwithstanding the rights in respect of the Collateral and the Pledged Rights
and Claims granted hereunder, prior to the Pledge (or any part thereof) becoming
enforceable in accordance with this Section 3.1, the Borrowers shall be entitled
to exercise all rights and powers in respect of the Collateral and the Pledged
Rights and Claims in accordance with this Agreement and the other Transaction
Documents.

(c)

Following the occurrence of an Event of Default which is continuing and has not
been remedied or waived and the Obligations becoming due in whole or in part and
provided that the requirements set forth in Sections 1273, 1204 et seq. of the
German Civil Code (BGB) are satisfied with regard to the enforcement of the
Pledge (Pfandreife), the Lender may enforce the Pledge (or any part thereof) in
any way permitted under the laws of the Federal Republic of Germany, including,
without limitation, the right to collect any claims or credit balances
(Einziehung) under the Pledge pursuant to Sections 1282 para. 1, 1288 para. 2
German Civil Code (BGB), in all cases, notwithstanding Section 1277 of the
German Civil Code (BGB), without the requirement of any prior enforceable title
judgment or other instrument (vollstreckbarer Titel). The Lender shall notify
the Borrowers and MPIC Provider of the Lender’s intention to enforce the Pledge
or any part thereof by giving the Borrowers and MPIC Provider not less than
seven (7) days prior notice (Androhung). Such notice will not be required if:





23







--------------------------------------------------------------------------------







(i)

any Borrower has generally ceased to make payments to its creditors; or

(ii)

an attachment on any major part of any Borrower’s assets is made and not
discharged or released within a period of thirty (30) days; or

(iii)

any order shall be made by any competent court or other authority or a
resolution passed for the dissolution or winding-up of any Borrower or for the
appointment of a liquidator or administrator of any Borrower or of all or
substantially all of its assets; or

(iv)

any Borrower makes an assignment for the benefit of, or enters into a general
assignment with its creditors; or

(v)

any Borrower files a petition for insolvency or is declared insolvent by a court
of competent of jurisdiction; or

(vi)

the Lender has grounds to believe that the observance of the notice requirement
could adversely affect the legitimate interests (berechtigte Interessen) of the
Lender.

(d)

Any proceeds received by the Lender on realization of the Pledge shall be
applied (i) if and as long as the Intercreditor Agreement remains in full force
and effect, in accordance with Section 3.1(d) of the Intercreditor Agreement and
(ii) otherwise, in or towards first, the discharge of the Obligations owed to
the Lender, the Servicer and other service providers and second, to MPIC
Provider.

(e)

Each Borrower hereby waives all defenses (Einwendungen) it may have pursuant to
Sections 1211 and 770 (1) and (2) of the German Civil Code (BGB), including the
defenses of revocation (Anfechtbarkeit), set-off (Aufrechenbarkeit) and
comparable defenses under foreign law. The waiver shall not apply to set-off
with counterclaims that are (i) uncontested (unbestritten) or (ii) based on an
unappealable court decision (rechtskräftig festgestellt). Each Borrower waives
any right it may have of requiring the Lender to first proceed against or
enforce any other rights or security or claim for payment from any person prior
to enforcing this Agreement.

(f)

Subject to any release of all or any part of the security interest created
hereunder, the Pledge shall remain in full force and effect until the full and
final discharge of the Obligations owed to the Lender. The Pledge shall not
cease to exist if any payments made in satisfaction of the Obligations owed to
the Lender have only temporarily discharged the Obligations owed to the Lender.

(g)

If an amount paid to any the Lender is capable of being avoided or otherwise set
aside on the liquidation, administration, winding-up or other similar
proceedings in the jurisdiction of the person by whom such payment was made,
then such amount shall not be considered to have been finally and irrevocably
paid for the purposes hereof.

(h)

Upon full and complete satisfaction of the Obligations owed to the Lender, the
Pledge shall automatically terminate and the Lender shall promptly release the
Pledge to the Borrowers.





24







--------------------------------------------------------------------------------







(i)

The Pledge created under this Section 3.1 shall not affect any pledge or other
security or right which the Lender has or may have as a result of its general
business conditions (allgemeine Geschäftsbedingungen) which apply to the
Borrowers.

3.2

The Borrowers covenant and agree with the Lender that:

(a)

In the event that the Borrower Account and any amounts deposited therein is
evidenced by or consists of negotiable collateral (including, without
limitation, letters of credit, letter-of-credit rights, instruments, promissory
notes, draft documents or chattel paper (including electronic and tangible
chattel paper)), and if and to the extent that perfection or priority of the
Lender’s security interest is dependent on or enhanced by possession, the
Borrowers, immediately upon the request of the Lender, shall endorse and deliver
physical possession of such negotiable collateral or chattel paper to the
Lender;

(b)

The Borrowers shall take all steps reasonably necessary to grant the Lender
control of all electronic chattel paper in accordance with Applicable Law, in
particular Section 126a German Civil Code in connection with the German
Signature Act (Signaturgesetz) and Section 312e German Civil Code (BGB); and

(c)

If the Borrowers retain possession of any chattel paper or instruments with the
Lender’s consent, such chattel paper and instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured thereby
are subject to the security interest of ___________________”.

SECTION 4
CONDITIONS PRECEDENT

4.1

Conditions Precedent to the First Advance.  The obligation of the Lender to make
the First Advance is subject to the condition precedent that the Lender shall
have received all of the following, each duly executed and dated as of the
Closing Date, in form and substance satisfactory to the Lender:

(a)

Transaction Documents.  Duly executed and delivered counterparts of this
Agreement and each other Transaction Document, which agreements shall be in full
force and effect and all consents, waivers and approvals necessary for the
consummation of the transactions contemplated thereby shall have been obtained
and shall be in full force and effect, and the Lender shall have received each
of the items listed on the List of Closing Documents.

(b)

Resolutions.  Certified copies of resolutions or consents for each of the
Borrowers, the General Partner and the Policy Subsidiary authorizing or
ratifying the execution, delivery and performance of this Agreement and each
other Transaction Document to which it is, or will be, a party, together with a
copy of the Policy Subsidiary’s and the General Partner’s respective
organizational documents.

(c)

Consents, etc.  Certified copies of all documents evidencing any necessary
consents and governmental approvals required by the Borrowers, the General
Partner and the Policy Subsidiary with respect to this Agreement and each other
Transaction Document.





25







--------------------------------------------------------------------------------







(d)

Incumbency and Signatures.  A certificate of each Borrower certifying the names
of its managers, directors, officer or officers authorized to sign this
Agreement and each other Transaction Document to which it is, or will be, a
party.

(e)

Good Standing Certificate, Commercial Register.  As of a recent date acceptable
to the Lender, with respect to each Borrower, an excerpt from the Commercial
Register, with respect to the Policy Subsidiary, a good standing certificate
issued by the Secretary of State of the State of South Dakota and with respect
to the General Partner, a certificate of good standing of a company issued by
the Cayman Islands Company Registry.

(f)

Financing Statements.  Copies of any UCC-1 financing statements, in form and
substance satisfactory to the Lender, to be filed on or before the First
Advance, naming the Lender as secured party, and other documents necessary or
reasonably requested by the Lender, to evidence the perfection of the Lender’s
security interest in the Collateral and the Capital Stock of the Policy
Subsidiary and the perfection of the Collateral Agent’s security interest in the
Subject Collateral.

(g)

Payment of Fees.  Evidence that all fees payable hereunder and all costs and
expenses and MPIC Premium then due and payable have been paid or will be paid
simultaneously with and using a portion of the proceeds of the First Advance.

(h)

Opinions of Counsel.  Opinions of counsel to the Borrowers in form and substance
satisfactory to the Lender, if any.

(i)

Policy Account, Custody Account and Borrower Account.  Evidence that the Policy
Account, the Custody Account and the Borrower Account have been established in
accordance with the applicable Transaction Documents.

(j)

MPIC.  Evidence that the MPIC is in full force and effect covering all of the
Life Policies and that no default has occurred under the MPIC.

(k)

Others.  Such other documents as the Lender may reasonably request.

4.2

Conditions Precedent to All Advances.  As of the Closing Date and each Borrowing
Date, the obligations of the Lender make Advances is subject to the fulfillment
of the following conditions:

(a)

The Lender shall have received copies of each Life Policy Documentation Package
in respect of each Life Policy.

(b)

(i) The representations and warranties of each Borrower, the Policy Subsidiary,
the General Partner and their respective Affiliates contained in this Agreement
and in each of the other Transaction Documents, shall be true on and as of the
date of the signing of this Agreement and, except for representations and
warranties that refer to a specific date, on each Borrowing Date with the same
effect as though such representations and warranties had been made on and as of
each such date, and, on each such date, no Default or Event of Default under
this Agreement or default or event of default under any other Transaction
Document shall have occurred and be continuing to exist or would result after
giving effect to the requested Advance,





26







--------------------------------------------------------------------------------







and (ii) each Borrower, the General Partner and the Policy Subsidiary shall be
in compliance with the covenants set forth in the Transaction Documents to which
it is a party.

(c)

No event or circumstance that could reasonably be expected to have a Material
Adverse Effect has occurred and is continuing;

(d)

After giving effect to the requested Advance, the outstanding principal balance
of the Loan plus accrued and unpaid interest thereon would not exceed the amount
of the Loan Commitment;

(e)

The Termination Date shall not have occurred, nor shall it occur as a result of
making such Advance and no breach of this Agreement or any other Transaction
Document exists or shall exist;

(f)

Such Advance is in an amount not less than $10,000;

(g)

Except as otherwise permitted pursuant to the second sentence of Section 2.1(a),
such Advance will not cause there to be more than one Advance in a month;

(h)

The Lender shall have confirmed (or have received confirmation from the
Servicer) that all documents required to be contained in the Life Policy
Documentation Package with respect to each Life Policy have been received by the
Servicer and the Servicer has verified that each Life Policy Documentation
Package is in satisfactory form and in compliance with the requirements of this
Agreement and each other applicable Transaction Document;

(i)

The Lender shall have received certification from the Securities Intermediary
that it has received all original documents required to be contained in the Life
Policy Documentation Package with respect to each Life Policy pursuant to the
Securities Account Control Agreement;

(j)

The Lender shall have received such other documents as the Lender may reasonably
request or require, regardless of whether the Lender requested such other
documents in connection with prior Advances;

(k)

The Lender shall have completed, prior to the Initial Advance for each Life
Policy or following any change in the Collateral Value, a due diligence
investigation satisfactory to it in its sole and absolute discretion, to the
extent the Lender has determined, in its sole and absolute discretion, such
investigation to be necessary, with respect to such Life Policy;

(l)

No litigation is pending or, to their actual knowledge, threatened against a
Borrower, the General Partner or the Policy Subsidiary which could reasonably be
expected to result in a Material Adverse Effect;

(m)

After giving effect to the requested Advance, no LTV Limit Trigger Event shall
occur;

(n)

The Policy Subsidiary shall be the proper owner, through the account with the
Securities Intermediary in accordance with the Securities Account Control
Agreement, of





27







--------------------------------------------------------------------------------







each Life Policy listed on the Disbursement Schedule as of the related Borrowing
Date, acquired in full compliance with the terms of the applicable Transaction
Documents and Applicable Law, or the Lender shall have received confirmation
from the Servicer that for each Life Policy listed on the Disbursement Schedule
as of such Borrowing Date, the Servicer has received confirmation, either
verbally via telephone or in written form, from the applicable Insurer that such
Insurer has received (whether or not yet processed) the related Change Forms,
which Change Forms shall be provided to the Servicer at least seven (7) days
prior to the making of the related Initial Advance, other than Change Forms in
respect of Life Policies funded with the First Advance, which Change Forms shall
be provided within 1 day prior to the proposed date of the First Advance;

(o)

The Lender has received evidence that the MPIC remains in full force and effect
and that no default has occurred under the MPIC; and

(p)

After giving effect to the requested Advance, the Euro Converted Loan Amount
shall not exceed the LED Limit.

The request (whether actual or deemed to be a request) and acceptance by the
Borrowers of the proceeds of an Advance shall be deemed to constitute, as of the
date thereof, (1) a representation and warranty by the Borrowers that the
conditions in this Section 4 have been satisfied and (2) a reaffirmation by the
Borrowers of the granting and continuance of the Lender’s (or the Collateral
Agent’s for the benefit of the Lender pursuant to the Intercreditor Agreement)
Liens on, and first priority secured interest in, the Collateral, the Capital
Stock of the Policy Subsidiary and the Subject Collateral, in each case,
pursuant to the Transaction Documents.

SECTION 5
REPRESENTATIONS AND WARRANTIES

As a material inducement to the Lender to make the Loan to the Borrowers and to
enter into this Agreement, the Borrowers represent and warrant to the Lender, as
of the date hereof and as of each Borrowing Date, that:

5.1

Formation, Qualification and Good Standing.  The Luxembourg Borrower is a
Société à Responsabilité Limitée, duly incorporated, validly existing and in
good standing under Luxembourg law, the German Borrower is a limited liability
company, duly incorporated, validly existing and in good standing under German
law, the General Partner is a company duly incorporated, validly existing and in
good standing under Cayman Islands law with its principal place of business
located in the Cayman Islands and the Policy Subsidiary is a limited partnership
duly formed, validly existing and in good standing under the laws of the State
of South Dakota with its principal place of business located in the Cayman
Islands (and none of the Borrowers, the General Partner or the Policy Subsidiary
is organized under the laws of any other jurisdiction or Governmental
Authority), with power and authority to own their respective properties and to
conduct their respective businesses as such properties are presently owned and
such businesses are presently conducted.  Each of the Borrowers, the General
Partner and the Policy Subsidiary is duly licensed or qualified to do business
as a foreign entity in good standing in the jurisdiction where its principal
place of business and chief executive office are located and in each other
jurisdiction in which the failure to be so licensed or qualified would be
reasonably





28







--------------------------------------------------------------------------------







likely to have a Material Adverse Effect.  Each Borrower’s exact legal name is
that indicated on the signature page hereof.  Each of the General Partner’s and
Policy Subsidiary’s organizational identification numbers are set forth on
Schedule 5.1.

5.2

Power and Authority; Due Authorization.  Each of the German Borrower, the
Luxembourg Borrower, the General Partner and the Policy Subsidiary has all
necessary power, authority and legal right to execute, deliver, and perform its
obligations under this Agreement and each of the other Transaction Documents, to
borrow on the terms and subject to the conditions herein provided and to grant
the Liens hereunder and under the other Transaction Documents, and has taken all
necessary action to duly authorize by all necessary action (a) the borrowing
hereunder on the terms and conditions of this Agreement, (b) the granting of the
Liens hereunder and under the other applicable Transaction Documents and (c) the
execution, delivery and performance of this Agreement and each of the other
Transaction Documents.

5.3

No Violation.  Other than with respect to the Lender, the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
and the fulfillment of the terms hereof and thereof will not (a) conflict with,
result in any Default or Event of Default or breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, (i) the organizational documents of any of the Borrowers, the
General Partner or the Policy Subsidiary, or (ii) any indenture, loan agreement,
pooling and servicing agreement, sale agreement, purchase agreement, mortgage,
deed of trust, or other agreement or instrument to which a Borrower is a party
or by which either of them or any of their respective properties is bound, (b)
result in or require the creation or imposition of any adverse claim upon any of
their respective properties pursuant to the terms of any such indenture, loan
agreement, pooling and servicing agreement, sale agreement, purchase agreement,
mortgage, deed of trust, or other agreement or instrument, other than pursuant
to the terms of the Transaction Documents, or (c) violate any law or any order,
rule, or regulation applicable to any of the Borrowers, the General Partner or
the Policy Subsidiary or of any court or of any federal, state or foreign
regulatory body, administrative agency, or other governmental instrumentality
having jurisdiction over any of the Borrowers, the General Partner or the Policy
Subsidiary or any of their respective properties.

5.4

Validity and Binding Nature.  This Agreement is, and the other Transaction
Documents to which they are a party when duly executed and delivered by each of
the Borrowers and the other parties thereto will be, the legal, valid and
binding obligation of each of the Borrowers, the General Partner and the Policy
Subsidiary, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity.

5.5

Government Approvals.  No authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority required for the due
execution, delivery or performance by each of the Borrowers, the General Partner
and the Policy Subsidiary of any Transaction Document to which it is a party
remains unobtained or is required (except any recordations required in
connection with the perfection of the security interest granted pursuant to this
Agreement, the Partnership Interest Pledge Agreement, the Intercreditor
Agreement and the Securities Account Control Agreement.





29







--------------------------------------------------------------------------------







5.6

Solvency.  Both before and after giving effect to the transactions contemplated
in this Agreement and the other Transaction Documents, each of the Borrowers,
the General Partner and the Policy Subsidiary is and will be Solvent.

5.7

Margin Regulations.  None of the Borrowers, the General Partner or the Policy
Subsidiary is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Advance, directly or
indirectly, will be used for a purpose that violates, or would be inconsistent
with, Regulations G, T, U and X promulgated by the Federal Reserve Board from
time to time.

5.8

Place of Business.  The principal place of business and any other place of
business of each of the Borrowers, the General Partner and the Policy Subsidiary
are as set forth on Schedule 5.8.

5.9

Compliance with Applicable Laws; Licenses, etc.

(i)

Each of the Borrowers, the General Partner and the Policy Subsidiary is in
compliance with the requirements of all Applicable Laws.

(ii)

None of the Borrowers, the General Partner or the Policy Subsidiary has failed
to obtain any licenses, permits, franchises or other governmental authorizations
necessary to the ownership of its properties or to the conduct of its business.

(iii)

Each of the Borrowers, the General Partner and the Policy Subsidiary has
complied with all licensure requirements in each state in which it is required
to be specifically registered or licensed in order to perform its respective
obligations under, and consummate the transactions contemplated by, the
Transaction Documents, which violation or failure could reasonably be expected
to result in a Material Adverse Effect.

5.10

No Proceedings.  There is no order, judgment, decree, injunction, stipulation or
consent order of or with any Governmental Authority to which any of the
Borrowers, the General Partner or the Policy Subsidiary is subject, and there is
no action, suit, arbitration, regulatory proceeding or investigation pending,
or, to the actual knowledge of any Borrower, threatened, before or by any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality, against any of the Borrower, the General Partner or the Policy
Subsidiary that could reasonably be expected to have a Material Adverse Effect;
and there is no action, suit, proceeding, arbitration, regulatory or
governmental investigation, pending or, to the actual knowledge of any Borrower,
threatened, before or by any court, regulatory body, administrative agency, or
other tribunal or governmental instrumentality (a) asserting the invalidity of
this Agreement or any other Transaction Document, (b) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document, or (c) seeking adversely to affect the income tax
attributes of any of the Borrowers, the General Partner or the Policy Subsidiary
in any applicable jurisdiction, including the United States, Germany, the Cayman
Islands and Luxembourg, in each case that could reasonably be expected to have a
Material Adverse Effect.





30







--------------------------------------------------------------------------------







5.11

Investment Company Act, Etc.  None of the Borrowers, the General Partner or the
Policy Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

5.12

Eligible Policies.  Each Life Policy, the premiums of which are (in whole or in
part) funded by Advances, is an Eligible Life Policy; provided, that the
Borrowers shall not be deemed to be in breach of the representation in this
Section 5.12 so long as no Borrower has any knowledge that the Insured named in
such Life Policy is no longer residing in the United States.

5.13

Accuracy of Information.  All information heretofore furnished by, or on behalf
of, any Borrower, the General Partner, the Policy Subsidiary or any Affiliate
thereof to the Lender in connection with any Transaction Document, or any
transaction contemplated thereby, is true and accurate in every material respect
(without omission of any information necessary to prevent such information from
being materially misleading).

5.14

No Material Adverse Change.  Since the date of their respective formation, there
has been no material adverse change in any Borrower’s, the General Partner’s or
the Policy Subsidiary’s (i) financial condition, business or operations or (ii)
ability to perform their respective obligations under any Transaction Document
to which any Borrower, the General Partner or the Policy Subsidiary is a party.

5.15

Trade Names and Subsidiaries.  Except as set forth on Schedule 5.15, none of
Borrowers, the Policy Subsidiary or the General Partner has used any other
names, trade names or assumed names.  The German Borrower and the Luxembourg
Borrower do not have Subsidiaries and do not own or hold directly or indirectly,
any equity interest in any Person other than the Luxembourg Borrower, the
General Partner or Policy Subsidiary.  The Policy Subsidiary does not have any
Subsidiaries and does not own or hold, directly or indirectly, any Capital Stock
in any Person.

5.16

Operation of Business.  Each of the Borrowers, the General Partner and the
Policy Subsidiary possesses, in full force and effect, all franchises, patents,
licenses, trademarks, trademark rights, trade names, trade name rights, trade
secrets, fictitious name authorizations or certificates and copyrights to
conduct their business as now conducted, without, to the best of the Borrowers’
knowledge, any conflict with the franchises, patents, licenses, trademarks,
trademark rights, trade names, trade name rights, trade secrets, fictitious name
authorizations or certificates and copyrights of others, the failure of which to
possess could reasonably be expected to have a Material Adverse Effect.

5.17

Ventures; Capital Stock and Indebtedness.  None of the Borrowers, the Policy
Subsidiary or the General Partner is engaged in any joint venture or partnership
with any Person and has no Subsidiaries (except in the case of the German
Borrower, the Luxembourg Borrower and in the case of the Luxembourg Borrower,
the Policy Subsidiary and any other entities previously disclosed to the Lender
in writing).  There are no outstanding rights to purchase, options, warrants or
similar rights or agreements pursuant to which any Borrower, the General Partner
or the Policy Subsidiary may be required to issue, sell, repurchase or redeem
any of their respective Capital Stock or other equity securities or any Capital
Stock or other equity securities of their respective Subsidiaries.  Except for
the repayment of certain indebtedness relating to the





31







--------------------------------------------------------------------------------







Life Policies approved by the Lender, all outstanding Indebtedness and
Guaranteed Indebtedness of the Borrowers, the General Partner and the Policy
Subsidiary as of the date hereof (except for the Obligations) is described in
Section 7.5, all of such Indebtedness and Guaranteed Indebtedness is not secured
by the Collateral or the Subject Collateral and the lenders thereunder have no
interest therein whatsoever.

5.18

Nature of Business.  Each of the General Partner and the Policy Subsidiary is
exclusively engaged in transactions contemplated by this Agreement, the other
Transaction Documents, including, without limitation, Permissible Sales of Life
Policies, and other documentation entered into with the Lender from time to
time.  Except for the activities permitted under Section 7.2, the Borrowers are
exclusively engaged in the transactions contemplated by this Agreement and the
other Transaction Documents.

5.19

Taxes.

(a)

All tax returns, reports and statements, including information returns, required
by any Governmental Authority to be filed by the Borrowers, the General Partner,
the Policy Subsidiary or any other entity in which any of the foregoing entities
may be consolidated in such tax returns, reports and statements (collectively,
the “Borrower Parties”) have been filed when due with the appropriate
Governmental Authority, all such tax returns, reports and statements are true,
correct and complete in all material respects, and all taxes, assessments and
other charges due with such tax returns, reports and statements have been paid
prior to the date on which any fine, penalty, interest or late charge may be
added thereto for nonpayment thereof (or any such fine, penalty, interest or
late charge has been paid).  There are no Liens for taxes, assessments or other
charges (other than for such amounts not yet due and payable) upon any assets of
the Borrower Parties.  No adjustment relating to such tax returns, reports or
statements has been proposed formally (whether verbally or in writing) or
informally (in writing) by any Governmental Authority and, to the knowledge of
the Borrowers, no basis exists for any such adjustment.  Proper and accurate
amounts have been withheld by the Borrower Parties from their employees,
independent contractors, creditors, members, partners and other third parties
for all periods in compliance in all material respects with all Applicable Laws
and such withholdings have been timely paid to the respective Governmental
Authorities.

(b)

No Borrower Party or any of their predecessors, if any, are liable to any
Governmental Authority for any taxes, assessments or charges: (i) under any
agreement (including any tax sharing agreements) or (ii) to the Borrowers’
knowledge, as a transferee.  As of the Closing Date, no Borrower Party has
agreed or been requested to make any adjustment under IRC Section 481(a), by
reason of a change in accounting method or otherwise, which would have a
Material Adverse Effect.

5.20

Ownership and Liens.  Each of the Borrowers and the Policy Subsidiary has rights
in or the power to pledge the applicable Collateral and has good and valid title
to all of its properties and assets, including, without limitation, the
applicable Collateral.  The Lien granted by the Borrowers to the Lender in
Section 3.1 constitutes a valid Lien in the Collateral, subject to no other
Liens except for Permitted Liens.  This Agreement and the other applicable
Transaction Documents create a valid and continuing perfected security interest
in the Collateral, the Capital Stock of the Policy Subsidiary and the Subject
Collateral, which security interest is prior to all





32







--------------------------------------------------------------------------------







other Liens (other than Permitted Liens described in Section 7.1(a)) and is
enforceable as such against each Borrower’s and the Policy Subsidiary’s
respective creditors in accordance with the respective terms of the Agreement
and such other applicable Transaction Documents, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and by general principles of
equity.  Other than the security interest granted to the Lender under this
Agreement and the other Transaction Documents, and the subordinate lien granted
pursuant to the Intercreditor Agreement, no Borrower has pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Collateral, the Capital Stock of the Policy Subsidiary or the Subject
Collateral.  Neither Borrower is aware of any judgment or tax lien filings
against it.

5.21

Approvals.  No consent or approval of any Person, landlord, or mortgagee, no
waiver of any Lien, and no consent, license, approval, or authorization of or
registration, qualification, designation, declaration or filing (except any
recordations required in connection with the perfection of the security interest
granted in Section 3.1) with any Governmental Authority on the part of any
Borrower, the General Partner or the Policy Subsidiary are required in
connection with its execution, delivery, and performance of this Agreement or
the consummation of any other transactions contemplated hereby.

5.22

Name Change, Mergers.  The Borrowers, the General Partner and the Policy
Subsidiary have never  (a) changed their names, except as previously disclosed
in writing to the Lender, (b) been the surviving entity of a merger or
consolidation, or (c) acquired all or substantially all of the assets of any
Person.

5.23

Location of Life Policies and Books and Records.

(a)

The original Life Policy Documentation Packages for each Life Policy are held
pursuant to the Securities Account Control Agreement.

(b)

All of the records of the Borrowers and the Policy Subsidiary relating to the
Collateral, and the other books, records, journals, orders, receipts, and
correspondence are located at the Borrowers’ and the Policy Subsidiary’s
respective principal place of business set forth on Schedule 5.8.

5.24

MPIC.  The MPIC is in full force and effect and no default has occurred
thereunder.

5.25

Reserved.  

5.26

Policy Subsidiary.  The Luxembourg Borrower and the General Partner are the sole
owners of 100% of the Capital Stock in the Policy Subsidiary and none of them is
a party to any option, warrant, right, contract, call, put or other agreement or
commitment providing for the disposition or acquisition of any such Capital
Stock, nor are any of them a party to any voting trust, proxy or other agreement
or under-standing with respect to the voting of any such equity Capital Stock.

5.27

Material Agreements.  Except for the Transaction Documents or as set forth on
Schedule 5.18, none of the Borrowers, the Policy Subsidiary or the General
Partner is a party to





33







--------------------------------------------------------------------------------







any material lease, contract, agreement, understanding or commitment of any kind
(including without limitation all agreements which, if breached, could
reasonably be expected to directly or indirectly have a Material Adverse
Effect), and to the best of the Borrowers’ actual knowledge, (a) all parties to
all such material leases, contracts, agreements, understandings and commitments,
have complied with the provisions thereof, (b) no such party is in default under
any provision thereof, and (c) no event has occurred which, but for the giving
of notice or the passage of time, or both, would constitute a default
thereunder, in each case, where such default could reasonably be expected to
have a Material Adverse Effect.

5.28

No Default; No Event of Defaults.  There has occurred no event which constitutes
a Default or an Event of Default.

5.29

ERISA.  None of the Borrowers, the General Partner or the Policy Subsidiary is
subject to Title I of ERISA.

5.30

Opinions.  The facts regarding the Borrowers, the General Partner, the Policy
Subsidiary, their respective Affiliates, the Collateral, the Capital Stock of
the Policy Subsidiary, the Subject Collateral and related matters set forth or
assumed in the opinions of counsel, if any, delivered in connection with this
Agreement or the other Transaction Documents are true and correct in all
material respects.

SECTION 6
AFFIRMATIVE COVENANTS

As a material inducement to the Lender to make the Loan to Borrowers, and to
enter into this Agreement, from the date hereof until the later of (i) the first
day following the Final Maturity Date, and (ii) payment in full of all
Obligations of the Borrowers owing to the Lender, the Borrowers covenant and
agree with the Lender that:

6.1

Maintain Existence.  Each Borrower shall, and shall cause each of the Policy
Subsidiary and the General Partner to, preserve and keep in full force and
effect their existence and all franchises, rights, and privileges necessary for
the proper conduct of their business, including, without limitation, all
necessary franchises, patents, licenses, trademarks, trademark rights, trade
name rights, trade secrets, fictitious name authorizations, or certificates and
copyrights without any conflict with such franchises, patents, licenses,
trademarks, trademark rights, trade name rights, trade secrets, fictitious name
authorizations or certificates and copyrights of others.

6.2

Delivery of Corporate Documents.  Each Borrower shall and shall cause the
General Partner to promptly deliver to the Lender copies of any amendments or
modifications to any of their respective formation documents.  Further, each
Borrower shall cause the Policy Subsidiary promptly to deliver to the Lender
copies of any amendments or modifications to its certificate of formation,
certificate of registration or authorization, and limited partnership agreement,
certified with respect to (a) the certificate of formation, by the Secretary of
State of the state of formation, (b) the certificate of registration or
authorization in any jurisdiction where the Policy Subsidiary is or may be
registered or authorized to conduct business as a foreign





34







--------------------------------------------------------------------------------







limited partnership, by the Secretary of State of such jurisdiction, and (c) the
limited partnership agreement, by the secretary, if one, otherwise the partners,
of the Policy Subsidiary.

6.3

Compliance with Laws.

(a)

Each Borrower shall, and shall cause each of the General Partner and the Policy
Subsidiary to, comply with all Applicable Laws.

(b)

Each Borrower shall submit all information documentation and evidence required
for the authentication examination and ascertainment of such Borrower, according
to Section 1 paragraph 6 of the German Anti-Money Laundering Act
(Geldwäschegesetz) and Section 154 of the German Tax Levy Regulations
(Abgabenordnung). On demand of the Lender, each Borrower shall provide the
Lender immediately with all information, documentation, and evidence (in
particular all evidence required according to Section 18 of the German Banking
Act (Kreditwesengesetz)) deemed necessary for the fulfillment of regulatory
obligations of identification during the term of the Loan. In particular, the
Borrowers shall immediately notify the Lender as soon as action is taken for a
"Beneficial Owner" in terms of the German Anti-Money Laundering Act or in case
of any changes with regard to the identity of any Borrower.

(c)

The Borrowers shall, and shall cause the Policy Subsidiary and the General
Partner to, (i) ensure that none of their respective members, partners or other
owners shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(ii) not to use or permit the use of the proceeds of the Loan to violate any of
the foreign asset control regulations of OFAC or other Applicable Law, (iii) to
comply with all applicable Bank Secrecy Act laws and regulations, as amended
from time to time, and (iv) otherwise to comply with the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 as required by federal law and
the Lender’s policies and practices notice of which the Lender has provided to
the Borrowers.  The Borrowers shall deliver to the Lender any certification or
other evidence reasonably requested from time to time by the Lender confirming
each Borrower’s, the Policy Subsidiary’s and the General Partner’s compliance
with this Section 6.3(c).

6.4

Payment of Taxes.  Each Borrower shall, and shall cause the Policy Subsidiary
and the General Partner to, pay and discharge, as they become due, all taxes,
assessments, debts, claims and other governmental or non-governmental charges
lawfully imposed upon them or incurred by them or their properties and assets,
including, without limitation, lawful claims for labor, materials and supplies
which, if unpaid might become a Lien or a charge upon any of the assets of a
Borrower, the Policy Subsidiary or the General Partner, including, without
limitation, the Collateral, provided, however, that a Borrower, the Policy
Subsidiary and the General Partner shall have the right to contest any such
taxes, assessments, debts, claims and other charges in good faith so long as
adequate reserves are maintained in accordance with (a) the German Commercial
Code or (b) GAAP or IFRS, as applicable.

6.5

Maintenance of Properties and Assets.  Each Borrower shall, and shall cause the
Policy Subsidiary and General Partner to, maintain, preserve and keep all their
respective





35







--------------------------------------------------------------------------------







properties and assets, including, without limitation, the Collateral and the
Subject Collateral, and make, or cause to be made, all renewals, replacements,
substitutions, additions, betterments, and improvements thereto, so that all
such properties and assets shall at all times be properly preserved and
maintained.  For the avoidance of any doubt, if any premium payment is required
to be made to maintain any Life Policy in full force and effect and to prevent
any Life Policy from entering into a grace period and, at such time, the Lender
is not required to make any Advances in respect of such Life Policy, then the
Borrowers shall, and shall cause the Policy Subsidiary to, make any and all such
premium payments.

6.6

Insurance.  Each Borrower shall maintain, with reputable insurance companies,
such insurance on their properties and assets, including, without limitation,
the Collateral, against such casualties and in such amounts as is acceptable to
the Lender and as may be requested by the Lender from time to time, and is
customarily maintained by similar businesses including, without limitation,
insurance against fire, casualty, all-risk, general liability, business
interruption and such other risks as are customary to similar businesses, but in
no event less than required by law.  All insurance policies providing for
property insurance coverage and business interruption insurance shall name the
Lender as a loss payee and all insurance policies providing for liability
coverage shall name the Lender as an additional insured.  All such policies of
insurance shall provide for at least thirty (30) days advance notice in writing
to the Lender of any cancellation or modification thereof.  If a Borrower fails
to pay the premiums on any such insurance, the Lender shall have the right (but
shall be under no duty) to pay such premiums for the Borrowers’ account.  Each
Borrower shall, and shall cause the Policy Subsidiary to, repay to the Lender
any sums which the Lender shall have so paid, together with interest thereon at
the Default Rate, from the time of payment by the Lender until repaid.  Each
Borrower shall deliver to the Lender annually, on the anniversary of the Closing
Date, and at other times upon the Lender’s request, a certificate evidencing the
insurance coverage then in effect, and a detailed list of insurance then in
effect stating the names of the insurance companies, the amounts and rates of
the insurance, dates of expiration thereof, and the properties and risks covered
thereby, and within fifteen (15) days after notice from the Lender, obtain such
additional insurance as the Lender may reasonably request.

6.7

Litigation.  Each Borrower shall, and shall cause the Policy Subsidiary and the
General Partner to, promptly notify the Lender of:

(a)

any litigation, administrative proceedings, audits, actions, proceedings, claims
or investigations pending or threatened in writing, conducted or to be conducted
by the Internal Revenue Service or German, Luxembourg or Cayman Islands tax
authority, actions, proceedings, claims or investigations pending or threatened
in writing against a Borrower, the Policy Subsidiary or the General Partner or
the entry of any judgment against a Borrower, the Policy Subsidiary or the
General Partner in excess of Twenty Five Thousand ($25,000.00) Dollars per
incident, whether or not insured against;

(b)

the entry of any judgment against a Borrower, the Policy Subsidiary or the
General Partner or the entry of any Liens, other than Permitted Liens, against
any of the Collateral, the Capital Stock of the Policy Subsidiary or the Subject
Collateral; and





36







--------------------------------------------------------------------------------







(c)

any violation by a Borrower, the Policy Subsidiary or the General Partner of any
Applicable Law which may reasonably be expected to have a Material Adverse
Effect.

6.8

Books and Records.  Unless notice is given to the Lender and MPIC Provider in
advance of, and the Lender consents in writing to, removal of the books,
records, journals, orders, receipts, and correspondence relating to this
Agreement, to another location (which consent shall not be unreasonably
withheld, delayed or conditioned by the Lender) each Borrower shall, and shall
cause the Policy Subsidiary and the General Partner to, keep their records
relating to this Agreement and the other Transaction Documents, and their other
books, records, journals, orders, receipts and correspondence, only at the
principal places of business set forth on Schedule 5.8.

6.9

Change of Principal Place of Business Location.  Each Borrower shall, and shall
cause the Policy Subsidiary and the General Partner to, promptly notify the
Lender and MPIC Provider of (a) any change of location of their existing places
of business, (b) the addition of any new place of business or inventory storage
facility and (c) the elimination of any existing place of business or inventory
storage facility.

6.10

Financial Reporting Requirements.

(a)

The Borrowers shall deliver and/or cause to be delivered to the Lender and MPIC
Provider the following:

(i)

Within 30 days after the end of each quarterly fiscal period (commencing with
the first quarterly fiscal period in which this Agreement is executed and
continuing until all of the Obligations of the Borrowers to the Lender are fully
paid and satisfied), a consolidated and consolidating set of unaudited financial
statements of the Borrowers, the Policy Subsidiary and the General Partner and
prepared in accordance with (a) the German Commercial Code or (b) GAAP or IFRS,
as applicable, for the preceding quarterly fiscal period.  Such financial
statements shall include a balance sheet of the Borrowers, the General Partner
and the Policy Subsidiary and the related consolidated and consolidating
statements of income, stockholder’s equity and cash flows;

(ii)

Within 120 days after the end of each fiscal year of the Borrowers (commencing
with the fiscal year in which this Agreement is executed and continuing until
all of the Obligations of the Borrowers to the Lender are fully paid and
satisfied), a consolidated and consolidating set of audited financial statements
of the Borrowers, the Policy Subsidiary and the General Partner reviewed by an
independent certified public accountant and prepared in accordance with (a) the
German Commercial Code or (b) GAAP or IFRS, as applicable, as of the end of such
fiscal year.  Such financial statements shall include a balance sheet and the
related consolidated and consolidating statements of income, stockholder’s
equity and cash flows thereof for such year, and shall include a statement of
their examination and stating whether their examination has disclosed the
existence of any condition or event which constitutes (or would after notice or
lapse of time, or both, constitute) an Event of Default, and if so, specifying
the nature and period of existence thereof; and





37







--------------------------------------------------------------------------------







(iii)

Such additional financial statements or information of the Borrowers, the Policy
Subsidiary and the General Partner as the Lender or MPIC Provider shall
reasonably require.

6.11

Notices with Respect to the Life Policies.

(a)

The Borrowers shall promptly deliver and/or caused to be delivered to the Lender
and MPIC Provider the following:

(i)

copies of any and all reports, certifications, notices and any other documents
delivered in connection with the Servicing Agreement, the Intercreditor
Agreement, the MPIC and the Securities Account Control Agreement;

(ii)

copies of any and all documents received by any Borrower, the Policy Subsidiary,
the Collateral Agent or the Securities Intermediary from an Insurer; and

(iii)

any additional information relating to the Life Policies as the Lender or MPIC
Provider shall reasonably require.

6.12

Fees and Expenses in Protecting Rights.  If, during the occurrence and
continuance of an Event of Default, the Lender employs counsel or any other
professionals or consultants for advice or other representation relating to such
Event of Default:

(a)

with respect to any of the Collateral, the Capital Stock of the Policy
Subsidiary, the Subject Collateral, or the obligations of the Borrowers, the
General Partner or the Policy Subsidiary under this Agreement or any other
Transaction Document;

(b)

to represent the Lender in any litigation, contest, dispute, suit or proceeding
or to commence, defend or intervene or to take any other action in or with
respect to any litigation, contest, dispute, suit or proceeding (whether
instituted by the Lender, a Borrower or any other Person) in any way or respect
relating to any of the Collateral, the Subject Collateral, or the obligations of
any Borrower, the General Partner or the Policy Subsidiary under this Agreement
or any other Transaction Document;

(c)

to protect, collect, sell, liquidate otherwise dispose of any of the Collateral
or the Subject Collateral in accordance with this Agreement or any other
Transaction Document or Applicable Law;

(d)

to attempt to or to enforce the Lender’s or the Collateral Agent’s Liens upon
any of the Collateral, the Capital Stock of the Policy Subsidiary or the Subject
Collateral, as applicable, in accordance with this Agreement or any other
Transaction Document or Applicable Law; and/or

(e)

in otherwise protecting, enforcing or exercising its interests, rights or
remedies created by, or connected with or provided in this Agreement, or
performance pursuant to this Agreement;





38







--------------------------------------------------------------------------------







then, the reasonable attorneys’ fees, costs and actual expenses arising from
such services, and all other reasonable expenses, costs and charges of the
Lender in any way or respect arising in connection with or relating to any of
the events described in this Subsection shall be added to the amount of the
Obligations of any Borrower to the Lender.  Any of the amounts payable hereunder
by the Borrowers may be paid by the Lender, and if and when so paid, shall be
deemed to be Advances under the Loan.

6.13

Financial Records in Accordance with German Commercial Code, GAAP or IFRS.  The
Borrowers shall, and shall cause the Policy Subsidiary and the General Partner
to, at all times and in accordance with the German Commercial Code, GAAP or
IFRS, as applicable, keep complete and accurate books and records concerning
their business, affairs and operations and concerning their properties and
assets, including, without limitation, the Collateral, the Capital Stock of the
Policy Subsidiary and the Subject Collateral.

6.14

Legends on Books and Records.  The Borrowers shall, and shall cause the Policy
Subsidiary and the General Partner to, promptly make, stamp or record such
entries or legends on each Borrower’s and the Policy Subsidiary’s and the
General Partner’s applicable internal books and records, chattel paper or on any
of the other Collateral and the Subject Collateral as the Lender shall request
from time to time to indicate and disclose that the Lender has a security
interest in the Collateral and the Capital Stock of the Policy Subsidiary and
the Collateral Agent for the benefit of the Lender has a security interest in
the Subject Collateral.

6.15

Inspection or Examination of Properties and Assets.  The Borrowers shall, and
shall cause the Policy Subsidiary and the General Partner to, during normal
business hours and upon reasonable prior written notice to the Borrowers, the
General Partner and the Policy Subsidiary, as applicable, permit the Lender or
its designees to inspect or examine the properties and assets of the Borrowers,
the General Partner and the Policy Subsidiary relating to the Collateral, the
Capital Stock of the Policy Subsidiary, the Subject Collateral and the ability
of the Borrowers, the General Partner and the Policy Subsidiary to satisfy their
respective obligations under this Agreement and the other Transaction Documents,
and further to examine, check, audit, make copies of or extracts from any of a
Borrower’s, the General Partner’s or the Policy Subsidiary’s books, records,
journals, receipts, orders, correspondence or other data relating to the
Collateral, the Capital Stock of the Policy Subsidiary or the Subject
Collateral, and independently to verify the orders and accounts receivable of a
Borrower, the General Partner or the Policy Subsidiary.  So long as an Event of
Default has not occurred and is not continuing, the inspection and examination
rights granted pursuant to this Section 6.15 shall be exercised by the Lender
not more than two (2) times per calendar year.  Any and all costs and expenses
incurred by the Lender in connection with any inspection or examination
conducted by the Lender in accordance with this Section 6.15 shall be the sole
responsibility of the Borrowers; provided, however, that such costs and expenses
shall not exceed €10,000.

6.16

Use of Loan Proceeds.  No proceeds of any Advance will be used for a purpose
that violates or would be inconsistent with, Regulation T, U or X promulgated by
the Board of Governors of the Federal Reserve System from time to time.

6.17

Further Assurances.  The Borrowers shall, and shall cause the Policy Subsidiary
and the General Partner to, procure and deliver to the Lender or execute any
security agreement,





39







--------------------------------------------------------------------------------







financing statement or other writing necessary to evidence, preserve, protect or
enforce the Lender’s rights and interests to or in the Collateral or the Capital
Stock of the Policy Subsidiary or in any other collateral agreed to by the
parties.

6.18

Change in Financial Condition.  The Borrowers shall notify the Lender within two
(2) Business Days of any business development or any change in the financial
condition of a Borrower, the General Partner or the Policy Subsidiary or, the
effect of could reasonably be expected to have a Material Adverse Effect, or of
any material loss or damage to, or material diminution in, or any occurrence
which could reasonably be expected to materially adversely affect, the value of
any Collateral or the Capital Stock of the Policy Subsidiary.

6.19

Right of Set Off.

(a)

The Borrowers hereby grant to the Lender a right of setoff, as security for all
Obligations to the Lender, upon and against the Borrower Account and all
deposits therein.  At any time, without demand or notice, from and after the
occurrence and during the continuance of an Event of Default, the Lender may set
off the same or any part thereof and apply the same to any Obligation of the
Borrowers to the Lender, even though unmatured and regardless of the adequacy of
the Collateral, the Subject Collateral or the Capital Stock of the Policy
Subsidiary or any other collateral, securing such Obligations.  ANY AND ALL
RIGHTS TO REQUIRE THE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS OF BORROWERS TO THE LENDER,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF THE BORROWERS, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.  Without limiting the generality of the foregoing, if at any
time the outstanding principal balance of the Loan plus accrued and unpaid
interest thereon exceeds the Loan Commitment, the Borrowers shall pay to the
Lender, in immediately available funds, the amount of such excess if the Lender
so requests, or the Lender may charge such amount against any deposit account of
the Borrowers with the Lender; provided that the obligation of the Luxembourg
Borrower to pay such excess shall exclude the outstanding principal balance of
Advances or portions thereof that were used to pay Administration Cost or any
accrued interest thereon.

(b)

To the extent reasonably available to a Borrower or otherwise in a Borrower’s
actual possession or control, each Borrower shall deliver to the Lender (i) all
instruments and chattel paper (including all executed copies thereof, except
such executed copies retained by the obligors thereunder) representing the
Collateral, the Capital Stock of the Policy Subsidiary or the Subject
Collateral, (ii) promptly at the Lender’s written request, copies or originals
of all Life Policy Documentation Packages, original contracts, and any other
material writings relating thereto, and other material writings or evidence of
performance of material contracts or services rendered in connection therewith,
and (iii) promptly at the Lender’s written request, from time to time, copies of
any or all other material information with respect to any of the Collateral, the
Capital Stock of the Policy Subsidiary and the Subject Collateral and such
material schedules and other writings, as the Lender may in its reasonable
discretion deem to be necessary or effectual to evidence any loan made pursuant
to this Agreement or to evidence, enforce or perfect the Lender’s security
interest in the Collateral or the Capital Stock of the Policy Subsidiary or the
Collateral Agent’s security interest in the Subject Collateral, to facilitate





40







--------------------------------------------------------------------------------







collection of the Collateral, the Capital Stock of the Policy Subsidiary or the
Subject Collateral, or to carry into effect the provisions and intent of this
Agreement, all at the sole expense of the Borrowers.

6.20

Notification of Default or Event of Default.  The Borrowers shall notify the
Lender and MPIC Provider, in writing, within two (2) Business Days of the
occurrence of a Default or an Event of Default, or of any default under the
terms of any other written agreement to which a Borrower, the General Partner or
the Policy Subsidiary or any Affiliates of the Borrowers are party and which
involves total aggregate indebtedness of One Hundred Thousand ($100,000.00)
Dollars or more, and of the nature and period of existence of such Default or
Event of Default under this Agreement, or any such default under any other
agreement.

6.21

Payment of Obligations.  The Borrowers shall, jointly and severally, make full
and timely payment of the principal, interest and other charges due and owing to
the Lender pursuant to any Obligations of any Borrower to the Lender arising
pursuant to this Agreement or the other Transaction Documents; provided that the
Luxembourg Borrower shall have no obligation for the repayment of Obligations
that represent Advances or portions thereof made to pay Administration Cost or
any accrued interest thereon.

6.22

Reserved.

6.23

Compliance With Transaction Documents.  Each Borrower shall, and shall cause the
Policy Subsidiary and the General Partner to, observe, perform and comply with,
and shall continue, until all Obligations of the Borrowers to the Lender
pursuant to this Agreement are fully paid and satisfied, to observe, perform and
comply with, all of the material terms and conditions of the Transaction
Documents.

6.24

Payments to the Policy Account.  Each Borrower shall cause the Policy Subsidiary
and the General Partner to, direct, or pursuant to the Securities Account
Control Agreement shall cause the Securities Intermediary to direct, all
Insurers to remit payment of any proceeds of each Life Policy to the Securities
Intermediary for its deposit thereof into the Policy Account (or if such Life
Policy is a Fractionalized Policy, the Policy Subsidiary’s Percentage Interests
in such Proceeds), and (i) unless the Intercreditor Agreement remains in full
force and effect, pursuant to the Securities Account Control Agreement, the
Policy Subsidiary shall cause the Securities Intermediary to transfer all
amounts on deposit in such Policy Account that relate to proceeds of any Life
Policy, within one Business Day (or, if funds are received by check, within two
Business Days), into the Borrower Account and (ii) if the Intercreditor
Agreement is in full-force and effect, the Collateral Agent shall distribute
such funds in accordance with the Intercreditor Agreement.

6.25

Maintenance of Separate Existence.

(a)

Each Borrower shall, and shall cause the Policy Subsidiary and the General
Partner to, take all reasonable steps to continue its identity as a separate
legal entity and to make it apparent to third Persons that it is an entity with
assets and liabilities distinct from those of any Affiliated Entity or any other
Person, and that it is not a division of any Affiliated





41




 

--------------------------------------------------------------------------------







Entity or any other Person.  In that regard, and without limiting the foregoing
in any manner, each Borrower shall, and shall cause the Policy Subsidiary and
the General Partner to:

(i)

maintain its (A) Société à Responsabilité Limitée existence with respect to the
Luxembourg Borrower, (B) limited liability company existence with respect to the
German Borrower, (C) company existence with respect to the General Partner and
(D) limited partnership existence, with respect to the Policy Subsidiary, and in
each case make independent decisions with respect to its daily operations and
business affairs and, other than pursuant to the terms of the limited
partnership agreement of the Luxembourg Borrower, the limited liability company
agreement of the German Borrower, the operating agreement of the General Partner
or the limited partnership agreement of the Policy Subsidiary, as applicable,
not be controlled in making such decisions by any other Affiliated Entity or any
other Person;

(ii)

Reserved;

(iii)

maintain its assets in a manner which facilitates their identification and
segregation from those of any of the other Affiliated Entities;

(iv)

conduct all intercompany transactions with the other Affiliated Entities on
terms which the Borrowers reasonably believe to be on an arm’s length basis;

(v)

not guarantee any obligation of any of the other Affiliated Entities, except as
disclosed on Schedule 5.27 hereof, nor have any of its obligations guaranteed by
any other Affiliated Entity or hold itself out as responsible for the debts of
any other Affiliated Entity or for the decisions or actions with respect to the
business and affairs of any other Affiliated Entity;

(vi)

not commingle or pool any of its funds or other assets with the assets of any
other Affiliated Entity;

(vii)

maintain separate deposit and other bank accounts to which no other Affiliated
Entity has any access;

(viii)

maintain financial records which are separate from those of the other Affiliated
Entities;

(ix)

compensate (either directly or through reimbursement of its allocable share of
any shared expenses) all employees, consultants and agents, and Affiliated
Entities, to the extent applicable, for services provided to a Borrower, the
Policy Subsidiary or the General Partner, as applicable, by such employees,
consultants and agents or Affiliated Entities, in each case, from a Borrower’s,
the Policy Subsidiary’s or the General Partner’s own funds, as applicable;

(x)

have agreed with each of the other relevant Affiliated Entities to allocate
among themselves shared overhead and corporate operating services and expenses
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to actual use or the value of services rendered;





42







--------------------------------------------------------------------------------







(xi)

pay for its own account for accounting and payroll services, rent, lease and
other expenses (or its allocable share of any such amounts provided by one or
more other Affiliated Entity) and not have such operating expenses (or a
Borrower’s, the Policy Subsidiary’s or the General Partner’s, as applicable,
allocable share thereof) paid by any of the Affiliated Entities;

(xii)

maintain adequate capitalization in light of its business and purpose;

(xiii)

conduct all of its business (whether in writing or orally) solely in its own
name through its duly authorized officers, employees and agents;

(xiv)

not make or declare any distributions of cash or property to the holders of its
equity securities or make redemptions or repurchases of its equity securities,
in either case, on a periodic basis any more frequently than monthly or
otherwise, in certain other irregular cases, in accordance with appropriate
corporate formalities and consistent with sound business judgment; and all such
distributions, redemptions or repurchases shall only be permitted hereunder to
the extent that it is not violative of any Applicable Law and that no Event of
Default or Default then exists or would result therefrom;

(xv)

otherwise practice and adhere to corporate formalities such as complying with
its constitutive documents and member and manager resolutions, the holding of
regularly scheduled meetings of members and managers, and maintaining complete
and correct books and records and minutes of meetings and other proceedings of
its members and managers; and

(xvi)

not fail to maintain all policies and procedures or take or continue to take all
actions necessary or appropriate to ensure that all factual assumptions set
forth in opinions of counsel of the Borrowers, the Policy Subsidiary, the
General Partner or their respective Affiliates delivered in connection herewith
or the other Transaction Documents remain true and accurate at all times.

6.26

Notification of Collateral Value Event.  The Borrowers shall notify the Lender,
in writing, within two (2) Business Days of the occurrence of a Collateral Value
Event, and of the nature and period of existence of such Collateral Value Event.

6.27

Authorizations.  Each Borrower shall, and shall cause the Policy Subsidiary to,
use its best efforts to ensure that all documentation relating to the disclosure
of health information of the Insureds under Applicable Law, which documentation
shall be satisfactory to the Lender, names the Lender, the Servicer and/or their
respective designees and assignees as an authorized recipient of such health
information.

6.28

Change Forms and Prepayment of Loan.  With respect to each Life Policy, within
30 days of (i) the Closing Date or (ii) with respect to a Life Policy that is
credited to the Custody Account after the Closing Date, the date such Life
Policy was so credited, as applicable (such date, the “Confirmation Date”), the
Borrowers shall ensure that the applicable Insurer has recorded Change Forms for
such Life Policy or pursuant to the Servicing Agreement the Servicer shall
confirm with the applicable Insurer that such Insurer has undertaken (or will,
within a





43







--------------------------------------------------------------------------------







reasonable time frame, commence undertaking) the processing of such Change Forms
and the Servicer believes in good faith that such processing is imminent.
 Unless otherwise agreed to in writing by the Lender and the Borrowers, if the
Securities Intermediary has not received such Change Forms acknowledged by the
Insurer by the Confirmation Date (other than as a result of a failure by the
Servicer to fulfill its duties under the Servicing Agreement), the Borrowers
shall, within one Business Day thereof, prepay all Advances made in respect of
such Life Policy, including, with respect to the portion of such Advances
relating to the Transaction Fees and MPIC Premium, such Life Policy’s Pro-Rata
Share thereof, as determined by the Lender in its sole and absolute discretion,
and the Disbursement Schedule shall be amended to reflect the removal of such
Life Policy therefrom.

6.29

Life Policies.  The Borrowers shall, and shall cause the Policy Subsidiary to,
maintain the Life Policies in full force and effect.

6.30

Increased Cost of Insurance, Grace Period.  With respect to each Life Policy, if
the related Insurer increases its cost of insurance or if the Life Policy goes
into a grace period (other than as a result of a failure by the Servicer to
fulfill its duties under the Servicing Agreement), in either case the effect of
which is that a premium payment due and payable with respect to such Life Policy
is greater than the applicable premium payment set forth on the Disbursement
Schedule, the Borrowers shall deposit or cause the deposit of funds in the
amount of such excess (or if such Life Policy is a Fractionalized Policy, the
Borrowers’ portion of such excess, based on the Policy Subsidiary’s Percentage
Interest in such Fractionalized Policy) into the Servicer Master Account no
later than five (5) Business Days prior to the Lender making an Advance to pay
each such premium payment, which funds, together with the proceeds of the
related Advance will be used to pay each such premium payment.

6.31

Securities Account Control Agreement.  Within five (5) Business Days of a
Borrower’s or the Policy Subsidiary’s receipt of written notice from the Lender
that the Securities Intermediary or its officers, directors, shareholders or
employees are demanding indemnification from the Lender pursuant to Section
5.2(e) of the Securities Account Control Agreement or reimbursement from the
Lender pursuant to Section 5.2(f) or Section 5.2(g) of the Securities Account
Control Agreement for costs and expenses incurred by the Securities Intermediary
for petitioning a court of competent jurisdiction to appoint a successor
Securities Intermediary, the Borrowers shall or shall cause the Policy
Subsidiary to pay in full the amount needed to satisfy such demand for
indemnification or reimbursement and provide written evidence reasonably
satisfactory to the Lender that such payment has been made in full.

6.32

MPIC.  The Borrowers shall cause the General Partner and the Policy Subsidiary
to preserve and keep in full force and effect the MPIC without any default
thereunder and shall not cancel the MPIC.  The Borrowers shall cause all amounts
payable to the General Partner and the Policy Subsidiary under the MPIC to be
deposited into the Borrower Account.

6.33

Missing Items.  With respect to each Life Policy, the Borrowers shall deliver,
or cause the delivery of, to the Lender, the related documents and items listed
on Schedule 4.1 within sixty (60) days of the Closing Date.  If the Borrowers
fail to deliver or cause the delivery of any such documents or items to the
Lender by such date, in each case, as the Lender determines in its sole and
absolute discretion, then the Borrowers shall, within one Business Day





44







--------------------------------------------------------------------------------







after the end of such sixty (60) day period, repay all Advances made in respect
of such Life Policy, including, with respect to the portion of such Advances
relating to the Transaction Fees and MPIC Premium, such Life Policy’s Pro-Rata
Share thereof, as determined by the Lender in its sole and absolute discretion,
plus accrued and unpaid interest thereon.

SECTION 7
NEGATIVE COVENANTS

As a material inducement to the Lender to make the Loan to the Borrowers and to
enter into this Agreement, from the date hereof until the first day following
the Final Maturity Date and payment in full of all Obligations of the Borrowers
owing to Lender, the Borrowers covenant and agree with the Lender that:

7.1

Permitted Liens.  The Borrowers shall not, and shall cause the Policy Subsidiary
not to, except as permitted by the Intercreditor Agreement, permit to exist,
directly or indirectly, any Liens with respect to any of the Collateral, the
Capital Stock of the Policy Subsidiary or the Subject Collateral, other than the
Lien created hereby and by the other Transaction Documents and other than the
following:

(a)

Liens for taxes not yet due; and

(b)

Liens in favor of the Lender or, for so long as the Intercreditor Agreement
remains in full force and effect, Liens in favor of the Collateral Agent
thereunder.

7.2

Nature of Business.

(a)

The Borrowers shall not conduct any business other than:

(i)

Using proceeds of the Advances in accordance with the terms of this Agreement;

(ii)

the performance by the Borrowers of all of their respective obligations or any
other acts permitted under the Transaction Documents;

(iii)

to engage in any lawful act or activity and to exercise any powers permitted
under Luxembourg or German law, as applicable, that are related or incidental to
the foregoing and necessary, convenient or advisable to accomplish the
foregoing;

(iv)

to purchase and sell life insurance policies in the ordinary course of business;
and

(v)

to engage in any lawful act or activity that is previously disclosed to the
Lender and approved by the Lender in writing or as set forth on Schedule 5.18.

(b)

The Borrowers shall cause the Policy Subsidiary and the General Partner not to
conduct any business other than:





45







--------------------------------------------------------------------------------







(i)

performing all of its obligations under the Transaction Documents; and

(ii)

engaging in any lawful act or activity and to exercise any powers permitted
under South Dakota or Cayman Islands law, as applicable, that are related or
incidental to the foregoing and necessary, convenient or advisable to accomplish
the foregoing.

7.3

Eligible Life Policies.  The Borrowers shall not submit or represent to the
Lender any assets as Eligible Life Policies which they know or have reason to
know do not meet every requirement in every material respect of Eligible Life
Policies and shall notify the Lender promptly, in writing, when the Borrowers
have actual knowledge that any Eligible Life Policies cease to meet any of those
requirements.

7.4

Prohibited Actions.  Without the prior written consent of the Lender, the
Borrowers shall not, and shall cause the Policy Subsidiary and the General
Partner not to:

(a)

Create, incur or assume any liability for borrowed money, except Indebtedness
(i) heretofore or hereinafter incurred by the Borrowers to the Lender, (ii)
permitted pursuant to Section 7.1 or (iii) subordinated indebtedness on terms
and conditions reasonably acceptable to the Lender;

(b)

Create, incur, assume or permit to exist any Guaranteed Indebtedness except
liabilities of the Borrowers or the Policy Subsidiary resulting from its
endorsement of items or instruments for deposit or collection in the ordinary
course of its business;

(c)

Sell, lease, abandon, transfer, or otherwise dispose of, all or any substantial
part of the properties or assets of the Borrowers, the Policy Subsidiary or the
General Partner, except in the ordinary course of a Borrower’s, the Policy
Subsidiary’s or the General Partner’s business or a Permissible Sale;

(d)

Sell, transfer, discount or otherwise dispose of any notes, accounts or accounts
receivable, or other rights to receive payment, whether with or without
recourse;

(e)

Purchase, lease, or otherwise acquire, the properties or assets, or any interest
therein, of any Person, except, in the case of a Borrower, in the ordinary
course of business;

(f)

Enter into any sale and leaseback arrangement;

(g)

Consolidate with, merge into, or participate in any joint venture with, or
acquire all or substantially all of the property or assets of, any Person, or
permit any Person to consolidate with, merge into, or participate in, any joint
venture with, or acquire all or substantially all of the property or assets of,
a Borrower, the Policy Subsidiary or the General Partner;

(h)

Create, acquire or repurchase the obligations, securities or stock of, or make
loans, advances or capital contributions to, any Person;





46







--------------------------------------------------------------------------------







(i)

At any time when the outstanding principal balance of the Loan is greater than
zero, declare or pay any dividend or distributions, in cash or otherwise, on any
interests of a Borrower, the Policy Subsidiary or the General Partner, or order,
or make, a redemption or other acquisition of any interests of a Borrower, the
Policy Subsidiary or the General Partner;

(j)

Make loans or advances to any (i) of its officers, directors or members, or (ii)
to any other Person other than a Person of which the German Borrower is a
Komplenater where such a loan or advance is made using (1) funds that were held
by or on behalf of the Borrowers prior to the date of the making of the First
Advance hereunder or (2) proceeds of the Life Policies so long as the
outstanding principal balance of the Loan is zero;

(k)

Change its name or state or country of formation, as applicable, or their type
of organization;

(l)

Make any investment of capital in any Person either by purchase of stock or
securities, contributions to capital, property transfer or otherwise or acquire
or agree to acquire by any manner any business or Person, other than in the
ordinary course of business and with cash not required to be paid to the Lender
or not otherwise reserved by the Borrowers, the Policy Subsidiary or the General
Partner for payments required to be made hereunder;

(m)

Enter into or agree to enter into any transaction that is not in the ordinary
course of their business;

(n)

Wind-up, liquidate or dissolve its affairs, convey, sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its properties or assets (whether now owned or hereafter
acquired);

(o)

(1)  Commence any case, proceeding or other action under any existing or future
bankruptcy, insolvency or similar law seeking to have an order for relief
entered with respect to itself, or seeking reorganization, arrangement,
adjustment, wind-up, liquidation, dissolution, composition or other relief with
respect to itself or its debts, (2) seek appointment of a receiver, trustee,
custodian or other similar official for itself or any part of its assets, (3)
make a general assignment for the benefit of creditors, (4) take any action in
furtherance of, or consenting to or acquiescing in, any of the foregoing, (5)
initiate or support the filing of a motion in any bankruptcy or other insolvency
proceedings involving any of its Affiliates to substantively consolidate itself
with any such Person;

(p)

Amend, modify or otherwise change any of the terms or provisions in its
organizational documents as in effect on the date hereof in any manner which
could reasonably be expected to have a Material Adverse Effect on the Lender;

(q)

Deposit at any time any proceeds of any Life Policy allocated to the Policy
Subsidiary in any bank accounts other than the Lender’s Account, the Policy
Account or the Borrower Account; or

(r)

Direct any Person to make, or consent to any remittance thereby of, any payments
on any Life Policy to any destination other than the Policy Account.





47







--------------------------------------------------------------------------------







7.5

Affiliate Transactions.  Except as set forth on Schedule 7.5, each Borrower
shall not, and shall cause the Policy Subsidiary and the General Partner not to,
enter into or be a party to any agreement or transaction with any Affiliate
except for the transactions contemplated by, or arising in connection with, the
Transaction Documents, provided, that a Borrower may enter into agreements with
its Affiliates on an arms-length basis.

7.6

Publishing of Materials.  Except for financial reporting to a Borrower’s
creditors or as required by Applicable Law or account statements or annual
reports (copies of such annual reports shall be promptly delivered to the
Lender), each Borrower shall not, and shall cause the Policy Subsidiary and the
General Partner not to, publish or disseminate any material in connection with
making of Advances as contemplated by this Agreement, unless the Lender shall
have consented in writing to the publication or use thereof.

7.7

Permissible Sale.  The Borrowers shall not, and shall cause the Policy
Subsidiary not to, sell or dispose of any Life Policy except pursuant to a
Permissible Sale.  The Borrowers shall notify the Lender and MPIC Provider in
writing at least seven (7) Business Days prior to such sale and shall certify to
the Lender and MPIC Provider that such sale constitutes a Permissible Sale.  No
Borrower or the Policy Subsidiary may consummate any such sale, unless the
Servicer confirms in writing to the Lender and MPIC Provider that such sale is
in fact a Permissible Sale.  The Servicer shall deliver its written notice
regarding such sale no later than three (3) Business Days prior to such sale.
 Unless the Intercreditor Agreement remains in full force and effect, the
Borrowers shall cause the Policy Subsidiary to cause the proceeds of such sale
to be deposited directly into the Borrower Account within three (3) Business
Days after receipt by the Policy Subsidiary of the proceeds from any such sale.
 If the Intercreditor Agreement is in full force and effect, the Borrowers shall
cause the Policy Subsidiary to cause the proceeds of such sale to be deposited
into the Policy Account within three (3) Business Days after receipt by the
Policy Subsidiary of the proceeds from any such sale.

7.8

Policy Subsidiary and General Partner.  Except as expressly provided herein, the
Borrowers shall not take any action in respect of the Policy Subsidiary or the
General Partner or any assets owned or held by any of them, without the
direction of the Lender.

SECTION 8
EVENTS OF DEFAULT

There shall be an Event of Default by the Borrowers under this Agreement upon
the occurrence of one or more of the following, provided, however, that the
Lender reserves the right, in its sole and absolute discretion, to deem any
Event of Default to not have occurred:

8.1

A Borrower’s failure to pay, when due, on demand or at maturity (whether as
stated or by acceleration), as the case may be, any payment of principal,
interest or other charges due and owing to the Lender pursuant to any
Obligations of such Borrower to the Lender, including, without limitation, those
Obligations arising pursuant to this Agreement which non-payment remains
unremedied for one (1) Business Day after the earlier of (A) written notice of
such failure shall have been given to the Borrowers by the Lender and (B) the
date upon which a Borrower, obtained actual knowledge of such failure; provided,
however, that an Event of





48







--------------------------------------------------------------------------------







Default shall not occur if such non-payment is solely a result of the Servicer’s
failure to comply with its obligations expressly set forth in the Servicing
Agreement.

8.2

A material breach by any Borrower, the Policy Subsidiary, the General Partner or
any Affiliate thereof, as applicable, of any covenant contained in this
Agreement or in any other Transaction Document or if any warranty or
representation contained in this Agreement or in any other Transaction Document
given by or on behalf of any Borrower, the Policy Subsidiary, the General
Partner or any Affiliate thereof, as applicable, shall be incorrect in any
material respect, or if any certificate, report, financial statement or
instrument given by or on behalf of any Borrower, the Policy Subsidiary or the
General Partner to the Lender shall be incorrect in any material respect, or an
event default has occurred and is continuing under any of the other Transaction
Documents (any such foregoing occurrence, a “Breach”) and (except with respect
to Sections 2.1(f)(ii), 4.2(n), 6.28, 6.30, 6.31 or 6.33) such Breach shall
continue or not be cured within thirty (30) days of the earlier of (A) written
notice by the Lender and (B) actual knowledge of such Breach by the breaching
party; provided, however, that an Event of Default shall not occur if such
Breach is solely a result of the Servicer’s failure to comply with its
obligations expressly set forth in the Servicing Agreement.  For the avoidance
of doubt, a Breach of Sections 2.1(f)(ii), 4.2(n), 6.28, 6.30, 6.31 or 6.33
shall constitute an immediate Event of Default and the Borrower shall not be
entitled to any cure period.

8.3

Upon the occurrence of any one or more of the following:

(a)

dissolution, termination of existence, insolvency, appointment of a trustee,
receiver or custodian of all or any part of the properties or assets of any
Borrower, the Policy Subsidiary or the General Partner;

(b)

an assignment for the benefit of creditors by, or the commencement of any
proceeding under any bankruptcy or insolvency laws of any jurisdiction, by any
Borrower, the Policy Subsidiary or the General Partner;

(c)

the commencement of any proceeding under any bankruptcy or insolvency laws of
any jurisdiction, against any Borrower, the Policy Subsidiary or the General
Partner, and such proceeding remains unstayed for a period of greater than sixty
(60) days;

(d)

entering of a final, non-appealable judgment, in excess of Five Hundred Thousand
($500,000.00) Dollars, against any Borrower, the Policy Subsidiary and/or the
General Partner, in any case, in any litigation, administrative proceeding,
action, proceeding, claim or investigation, unless such final judgment is
discharged, bonded or stayed within thirty (30) days from the decree thereof;

(e)

the filing of any state or federal tax lien, (i) in excess of One Hundred
Thousand ($100,000.00) Dollars, against any of the properties or assets of any
Borrower, the General Partner or the Policy Subsidiary, including, without
limitation, any of the Collateral, the Capital Stock of the Policy Subsidiary or
the Subject Collateral, provided, however, that the filing of such tax lien
shall not be an Event of Default for so long as such filing is being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves





49







--------------------------------------------------------------------------------







have been set aside in accordance with (a) the German Commercial Code or (b)
GAAP or IFRS, as applicable; or

(f)

a Change of Control without the prior written consent of the Lender.

8.4

The General Partner or the Policy Subsidiary is in default with respect to the
MPIC or the MPIC ceases to be in full force and effect for any reason with
respect to any of the Life Policies other than Life Policies that have matured
or have been sold in accordance with the Transaction Documents or MPIC Provider
shall have determined that the General Partner or the Policy Subsidiary has
committed fraud or made a misrepresentation to MPIC Provider in connection with
its issuance of the MPIC.

8.5

Any Lien created hereunder or under any other Transaction Document shall not be
a valid and perfected first priority Lien (except as otherwise permitted herein
or therein) in favor of the Lender or the Collateral Agent for the benefit of
the Lender pursuant to the Intercreditor Agreement in any of the Collateral, the
Capital Stock of the Policy Subsidiary or the Subject Collateral purported to be
covered thereby, which circumstance continues for five (5) Business Days.

8.6

Any Borrower, the Policy Subsidiary or the General Partner shall fail to pay any
principal of or interest on any Indebtedness in excess of $50,000 (other than
Indebtedness incurred pursuant to this Agreement), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
default is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable
or required to be prepaid (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof.

8.7

There shall have been any Material Adverse Effect, which Material Adverse Effect
continues for thirty (30) days after the earlier of (A) delivery by the Lender
to the Borrowers of written notice setting forth, in reasonable detail, the
basis for any such Material Adverse Effect and (B) the date upon which any
Borrower obtained actual knowledge of such Material Adverse Effect.

8.8

The occurrence and continuance of an LTV Limit Trigger Event, which remains
uncured for seven (7) Business Days after the earlier of (A) written notice of
such LTV Limit Trigger Event shall have been given to the Borrowers by the
Lender or (B) the date upon which any Borrower obtained actual knowledge of such
LTV Limit Trigger Event.

8.9

The failure of any Borrower to make any payments when due to the Lender pursuant
to Section 10.4.





50



--------------------------------------------------------------------------------




SECTION 9
LENDER’S RIGHTS AND REMEDIES

9.1

Upon the occurrence and continuance of an Event of Default and after the
expiration of any applicable notice and cure periods without such Event of
Default being cured as confirmed by the Lender in writing, the Lender shall have
the following rights and remedies to be exercised within the sole discretion of
the Lender without further demand, presentation or notice, of any kind:

(a)

The Lender shall have all of those rights and remedies provided in this
Agreement and the other Transaction Documents and Applicable Law (including,
without limitation, the right to apply any proceeds received by the Lender from
the Lender’s exercise of remedies pursuant to this Agreement in accordance with
the Intercreditor Agreement);

(b)

The Lender may terminate its obligation to make any further Advances pursuant to
this Agreement, or otherwise, and declare all of the Obligations of the
Borrowers to the Lender to be immediately due and payable; provided, that, upon
the occurrence of an Event of Default pursuant to Section 8.3(a), (b) or (c),
the Lender’s obligation to make any further Advances pursuant to this Agreement,
or otherwise shall automatically terminate, and all of the Obligations of the
Borrowers to the Lender shall become immediately due and payable;

(c)

Require the Borrowers to assemble the Collateral and the Subject Collateral and
make it available at the principal place of business or other places of business
of the Borrowers or other location convenient to the Lender, to allow the Lender
to take possession or dispose of the Collateral and the Subject Collateral, in
each case, to the extent permitted under Applicable Law;

(d)

In accordance with Applicable Law, take possession of and, upon notice to the
Borrowers and MPIC Provider, sell or otherwise dispose of any or all of the
Collateral or the Subject Collateral at public or private sale, the Borrowers
agree that ten (10) days notice of any sale or other disposition shall be
sufficient, which the Lender and the Borrowers herewith agree to be commercially
reasonable and further provided, that (i) the Lender has no obligation to
clean-up or otherwise prepare the Collateral or the Subject Collateral for sale,
(ii) the Lender may comply with any Applicable Law in connection with a
disposition of the Collateral or the Subject Collateral and compliance will not
be considered adversely to affect the commercial reasonableness of any sale of
the Collateral or the Subject Collateral, (iii) the Lender may specifically
disclaim any warranties of title or the like, and (iv) in the event the Lender
sells any Collateral or the Subject Collateral upon credit, which such sale
shall require the prior written consent of MPIC Provider, the Borrowers will be
credited only with payment actually made by the purchaser, received by the
Lender and applied to the Indebtedness of the purchaser.  

(e)

To the extent permitted under Applicable Law, subrogate to all of the Borrowers’
interests, rights and remedies in respect to the Collateral or the Subject
Collateral, including the right to stop delivery;





51







--------------------------------------------------------------------------------







(f)

Execute in the name of any Borrower any schedules, assignments, instruments,
documents and statements which any Borrower is obligated to give the Lender;

(g)

Receive from all or any accountants and auditors employed by any Borrower at any
time during the term of this Agreement copies of any of the Borrowers’ financial
statements, trial balances or other accounting records of any sort in its
possession, together with any other information concerning the financial status
or business operations of the Borrowers;

(h)

Charge interest on the entire outstanding principal balance of the Loan at the
Default Rate; and  

(i)

The Lender may send a notice of assignment and/or notice of the Lender’s
security interest to any and all account debtors or any Person holding or
otherwise concerned with any of the Collateral or the Subject Collateral, and
the Lender shall have the sole right to enforce the Borrowers’ rights against
account debtors and other obligors, including, without limitation, the
Borrowers’ waiver of any right it may have to require the Lender to pursue any
third party for any of the Obligations or the Collateral or the Subject
Collateral, collect the accounts receivables and/or take possession of the
Collateral and the Subject Collateral and the books and records relating
thereto.

9.2

To the extent that Applicable Law imposes duties on the Lender to exercise
remedies in a commercially reasonable manner, the Borrowers acknowledge and
agree that it is not commercially unreasonable for the Lender or the Lender
acting through the Collateral Agent, as applicable (a) to fail to incur expenses
reasonably deemed significant by the Lender to prepare Collateral or the Subject
Collateral for disposition, (b) to fail to obtain third party consents for
access to Collateral or the Subject Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral or the Subject
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or the
Subject Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral or the Subject Collateral, (d) to exercise collection
remedies against account debtors and other persons obligated on Collateral or
the Subject Collateral directly or through the use of collection agencies and
other collection specialists, (e) to advertise dispositions of the Collateral or
the Subject Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, in compliance with any
applicable privacy laws, (f) to contact other Persons, whether or not in the
same business as the Borrowers, for expressions of interest in acquiring all or
any portion of the Collateral or the Subject Collateral, (g) to hire one or more
professional auctioneers at market rates to assist in the disposition of
Collateral or the Subject Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of assets in wholesale rather than retail
markets, (i) to disclaim disposition warranties or (j) to the extent deemed
appropriate by the Lender, to obtain the services of other brokers, investment
bankers, consultants and other third-party professionals at an arm’s length
basis and at market rates to assist the Lender in the collection or disposition
of any of the Collateral or the Subject Collateral.  The Borrowers acknowledge
that the purpose of this Section 9.2 is to provide non-exhaustive indications of
what actions or omissions by the Lender, or the Lender acting through the
Collateral Agent, would not be commercially unreasonable in the Lender’s or the
Collateral





52







--------------------------------------------------------------------------------







Agent’s exercise of remedies against the Collateral or the Subject Collateral
and that other actions or omissions by the Lender or the Lender acting through
the Collateral Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 9.2.  Without limiting upon the
foregoing, nothing contained in this Section 9.2 shall be construed to grant any
rights to the Borrowers or to impose any duties on the Lender that would not
have been granted or imposed by this Agreement or by Applicable Law in the
absence of this Section 9.2.

9.3

Without limitation of the Lender’s rights and remedies under this Agreement, the
Lender shall have the right, but not the obligation, to exercise any of its
rights, set forth in the other Transaction Documents at any time in accordance
with the terms thereof.  

SECTION 10
COLLATERAL VALUE AND REVIEW

10.1

Collateral Value Event.  There shall be a Collateral Value Event upon the
occurrence of one or more of the following with respect to a Life Policy:

(a)

The average life expectancy of the Insured under such Life Policy, as evidenced
by the life expectancy reports rendered by the medical underwriters and provided
to the Lender with respect to such Insured prior to the related Borrowing Date
(the “Initial LE Reports”), increases by an amount equal to or greater than
twenty five percent (25%) from the average life expectancy indicated for such
Insured in the Initial LE Reports;

(b)

The applicable Insurer’s insurance financial strength rating is downgraded below
“Baa3” by Moody’s or “BBB-” by S&P and the Aggregate Collateral Value of the
Life Policies issued by such Insurer is greater than the product of (i) two
percent (2%) and (ii) the Aggregate Collateral Value of all the Life Policies;

(c)

Any Person initiates a suit, action or other legal proceeding in respect of such
Life Policy based on a claim of violation of insurable interest law, and the
Aggregate Collateral Value of all Life Policies for which such a suit, action or
other legal proceeding has been initiated and remains pending is greater than
the product of (i) two percent (2%) and (ii) the Aggregate Collateral Value of
all the Life Policies; or

(d)

The applicable Insurer (i) initiates a suit, action or other legal proceeding
challenging its obligation to make the payment of a death benefit with respect
to any Life Policy, (ii) denies in writing the payment of a death benefit with
respect to any Life Policy after a claim for such payment has been properly
filed by the Securities Intermediary with such Insurer or (iii) fails to make
the payment of a death benefit with respect to any Life Policy within ninety
(90) days after a claim for such payment has been properly filed by the
Securities Intermediary with such Insurer.

10.2

Collateral Value Event Consequences.  Upon the occurrence of any Collateral
Value Event, the Collateral Value of such Life Policies shall be updated as
determined by the Lender in its sole discretion, and Schedule 3 shall be revised
to reflect such updated Collateral Values.





53







--------------------------------------------------------------------------------







10.3

Collateral Value Review.  If at any time, the outstanding principal balance of
the Loan plus accrued and unpaid interest thereon exceeds the LTV Limit, the
Borrowers hereby agree to pledge cash to the Lender and/or cause additional Life
Policies that are Eligible Life Policies to be credited to the Custody Account,
with Collateral Values, as determined by the Lender in its reasonable
discretion, such that the LTV Limit exceeds the outstanding principal balance of
the Loan plus accrued and unpaid interest thereon; provided that the foregoing
obligation of the Luxembourg Borrower to pledge cash or cause additional Life
Policies that are Eligible Life Policies to be credited to the Custody Account
shall exclude the outstanding principal balance of Advances or portions thereof
that were used to pay Administration Cost, together with accrued and unpaid
interest thereon.

10.4

Insurer Downgrade; Other Rating Issues.

(a)

If an Insurer’s insurance financial strength rating is downgraded to or below
“Baa3” by Moody’s or “BBB-” by S&P, then the Borrowers shall pay, within ten
(10) Business Days of such downgrade, to the Lender, all Advances made in
respect of the Life Policies issued by such Insurer, including, with respect to
the portion of such Advances relating to the Quarterly Servicing Fee,
Structuring Costs and MPIC Premium for each Life Policy issued by such Insurer,
the Pro-Rata Share thereof allocable to such Life Policies, in each case
including all accrued and unpaid interest on such Advances.

(b)

If, as of any date of determination, the aggregate face amount of Life Policies
issued by Insurers with a rating below “A-” by a nationally recognized
statistical rating agency exceeds ten percent (10%) of the aggregate face amount
of all the Life Policies, then the Borrowers shall pay, within ten (10) Business
Days of such date of determination, to the Lender, all Advances made in respect
of the Life Policies exceeding such 10% limit, including, with respect to the
portion of such Advances relating to the Quarterly Servicing Fee, the
Structuring Costs and MPIC Premium for each such Life Policy, the Pro-Rata Share
thereof allocable to such Life Policies, in each case including all accrued and
unpaid interest on such Advances.

10.5

Insureds.  If any Borrower has knowledge that an Insured is no longer resident
in the United States, such Borrower shall inform the Lender promptly.  If the
Lender reasonably determines that it would be exceedingly difficult to track the
health status of such Insured and obtain a death certificate following such
Insured’s death, than the Collateral Value of the Life Policy insuring the life
of such Insured shall be reduced to zero, and the Lender shall have no
obligation to make any additional Advances in respect of such Life Policy.

SECTION 11
CONFIDENTIALITY

(a)

Confidentiality Provisions.  Each Borrower and the Lender each hereby agrees to
hold, and use its commercially reasonable efforts to cause its Affiliates and
representatives to hold, in strict confidence from any Person (other than any
such Affiliate or representative), unless (i) compelled to disclose by judicial
or administrative process or by the regulation(s) to which such party is subject
or by other requirements of Applicable Law or (ii) disclosed in any action or
proceeding brought by a party in pursuit of its rights or in the exercise of its
remedies under this Agreement, the terms and conditions of this Agreement and
the other





54







--------------------------------------------------------------------------------







Transaction Documents and the transactions contemplated hereby and thereby;
provided that each of such Borrower and the Lender may disclose such information
to such Borrower’s or the Lender’s organization, or outside of such Borrower’s
or the Lender’s organization, to their respective attorneys, accountants,
bankers, financial advisors and other consultants who may be assisting such
Borrower or the Lender in connection with this Agreement or the transactions
contemplated hereby and who agree to be bound by the non-disclosure provisions
of this Section 11 or are otherwise subject to applicable confidentiality
requirements; provided, further, that the Lender may also disclose such
information to the Lender’s successors, assignees and prospective investors who
agree to be bound by the non-disclosure provisions of this Section 11 or are
otherwise subject to applicable confidentiality requirements; provided, further,
that such Borrower may provide its investors with a general description of the
terms of this Agreement on a basis consistent with previous disclosures made by
such Borrower to its investors with respect to other credit facilities.  The
provisions of this Section 11 shall not supersede, and shall be deemed to
supplement, any confidentiality agreements that the parties may have executed
prior to the date hereof, which provisions thereof shall be controlling and
shall be in full force and effect.  Notwithstanding anything to the contrary
contained herein, nothing in this Section 11 shall prevent or inhibit the Lender
in any manner whatsoever from exercising any and all remedies available to it
upon the occurrence and continuance of an Event of Default, including,
disclosing any information that it would otherwise be required to keep
confidential to the extent permitted under Applicable Law.

(b)

Each Borrower acknowledges that insurance laws and regulations and other
Applicable Laws are structured to provide confidentiality to Insureds and other
Consumers in connection with any Protected Information provided in the course of
a life insurance or life settlement transaction, and that it is obliged to keep
such information confidential under Applicable Laws.

(c)

No Borrower shall disclose to any third party any Protected Information, except:

(i)

as may otherwise be required or permitted by Applicable Law;

(ii)

in circumstances where the third party recipient has a bona fide reason to
receive Protected Information and has executed an undertaking to keep such
Protected Information confidential, as may be reasonably required for any
disclosure of any Protected Information under any Applicable Law;

(iii)

to such of its employees, agents, internal and outside attorneys, internal and
external auditors and representatives as need to know such Protected Information
for the performance of their duties related to this Agreement, provided that
such employees, agents, attorneys, auditors and/or representatives shall be
acting under an express or implied duty of confidentiality to such Borrower at
the time of such disclosure; or

(iv)

to MPIC Provider in connection with the MPIC and to the Lender and/or the
Servicer.





55







--------------------------------------------------------------------------------







SECTION 12
SUCCESSORS AND ASSIGNS

12.1

Successors and Assigns.  This Agreement and the other Transaction Documents
shall be binding on and shall inure to the benefit of the Borrowers and the
Lender, and their respective successors and assigns, except as otherwise
provided herein or therein.  The Borrowers shall not assign, transfer,
hypothecate or otherwise convey any of their respective rights, benefits,
obligations or duties hereunder or under any of the other Transaction Documents
without the prior express written consent of the Lender, which may be granted or
withheld in the Lender’s sole and absolute discretion.  Any such purported
assignment, transfer, hypothecation or other conveyance by the Borrowers without
the prior express written consent of the Lender shall be null and void.
 Notwithstanding anything to the contrary in the first sentence of this
Section 12.1, the Lender may at any time without the consent of the Borrowers,
assign all or any portion of its rights under this Agreement to any Person;
provided, however, that no such assignment or pledge shall release the Lender
from its obligations hereunder and promptly after such assignment, the Lender
shall notify the Borrowers of such assignment and the identity of the assignee.
 The Lender may assign to one or more banks or other entities all or any part or
portion of, or may grant participations to one or more banks or other entities
in all or any part or portion of its rights and obligations hereunder
(including, without limitation, the Loan Commitment or the Advances).  With
respect to participation interests sold by the Lender, after giving effect to
the sale of such participation, the Lender’s obligations hereunder and rights to
consent to any waiver hereunder or amendment hereof shall remain unchanged, the
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, all amounts payable to the Lender hereunder and
all rights to consent to any waiver hereunder or amendment hereof shall be
determined as if the Lender had not sold such participation interest, and the
Borrowers shall continue to deal solely and directly with the Lender and not be
obligated to deal with such participant.  Upon, and to the extent of, any
assignment (unless otherwise stated therein) made by the Lender hereunder, the
assignee or purchaser of such assignment shall be a Lender hereunder for all
purposes of this Agreement.  Without limiting the foregoing, each assignee and
each purchaser of an assignment or participation shall, to the fullest extent
permitted by law, have the same rights and benefits hereunder with respect to
the rights and benefits so assigned or participated as it would have if it were
a Lender hereunder.

SECTION 13
GERMAN BORROWER AS JOINT AND SEVERAL DEBTOR

13.1

German Borrower as Joint and Several Debtor.  The German Borrower shall be
jointly and severally (gesamtschuldnerisch) liable for all payment obligations
and other obligations of each of the German Borrower and the Luxembourg Borrower
under this Agreement and the other Transaction Documents.  The German Borrower
hereby waives any defense arising by reason of any disability or other defense
of the Luxembourg Borrower or by reason of the cessation from any cause
whatsoever of the liability of the Luxembourg Borrower. The liabilities and
obligations of the Borrowers under this Agreement shall continue irrespective of
the validity or enforceability of any Transaction Document to which any of the
Borrowers, the General Partner or the Policy Subsidiary may be a party, and
notwithstanding any death, incapacity, reorganization, or bankruptcy of any
Borrower, the General Partner or the Policy Subsidiary or any other event or
proceeding affecting a Borrower, the General Partner or the





56







--------------------------------------------------------------------------------







Policy Subsidiary.  Until all of the Obligations shall have been paid in full,
the German Borrower shall have no right to subrogation and the German Borrower
waives the right to enforce any remedy which the Lender has or may hereafter
have against the Luxembourg Borrower, and waives any benefit of and any right to
participate in any other security whatsoever now or hereafter held by the
Lender. Any compensation claim of the German Borrower against the Luxembourg
Borrower pursuant to §426 of the German Civil Code (BGB) (i) shall be
subordinated to the claims and rights of the Lender against the Luxembourg
Borrower under this Agreement and (ii) shall only be asserted against the
Luxembourg Borrower after all rights and claims of the Lender against the
Luxembourg Borrower under this Agreement have been fully and finally discharged.
The Luxembourg Borrower shall not be liable for (i) the repayment of any
outstanding principal balance of the Loan representing Advances or portions
thereof made to pay or discharge Administration Cost plus accrued and unpaid
interest thereon and (ii) any payment obligations or other obligations
specifically allocated to the German Borrower under this Agreement or any other
Transaction Document.

SECTION 14
MISCELLANEOUS PROVISIONS

14.1

Complete Agreement; Modification of Agreement.  The Transaction Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 14.2.  Any letter of interest, commitment letter or fee letter,
if any, between the Borrowers and the Lender or any of their respective
Affiliates, predating this Agreement and relating to a financing of
substantially similar form, purpose or effect shall be superseded by this
Agreement.

14.2

Amendments and Waivers.  Except for actions expressly permitted to be taken by
the Lender, no amendment, modification, termination or waiver of any provision
of this Agreement or any other Transaction Document, or any consent to any
departure by the Borrowers therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Lender and the Borrowers.

14.3

Obligations and Liabilities of the Lender.  The Lender, by accepting the
security interest in the Collateral and the Capital Stock of the Policy
Subsidiary and the Collateral Agent’s security interest in the Subject
Collateral, or by releasing the Collateral  or the Subject Collateral, shall not
be deemed to have assumed any obligation or liability to any supplier or account
debtor or to any other Person, and the Borrowers agree, jointly and severally,
to indemnify and defend the Lender and hold it harmless in respect to any claim
or proceeding arising out of any matter referred to in this Section 14.3;
provided, that no Borrower shall be liable for any indemnification to the Lender
(i) to the extent that any such indemnification results from the Lender’s gross
negligence, bad faith, or willful misconduct, (ii) any tax upon or measured by
net income on any Lender, (iii) costs incurred by the Lender in any action
brought by the Lender under this Agreement against a Borrower or any Affiliate
of a Borrower in which the Lender is not successful in the adjudication,
arbitration, mediation or other determination of the merits of any such action,
including on appeal of any such action and (iv) except as specifically set forth
in this Agreement, recourse for credit losses with respect to the Life Policies,
specifically including any costs to the extent such costs result from a default
by an





57







--------------------------------------------------------------------------------







Insurer with respect to the payment or performance of any Life Policy (including
the insolvency of any Insurer or a general inability to pay).

14.4

Waiver of Notices.  Notice of default and presentment, demand, protest and
notice of dishonor as to any provision of the Transaction Documents or any other
agreement or instrument, notice of acceptance of this Agreement, notice of loans
made, credit extended, received or delivered or other action taken in reliance
hereon and all other demands and notices of any description is hereby waived by
the Borrowers, except as may be otherwise specifically provided in this
Agreement.  With respect to the Obligations and the Collateral, the Capital
Stock of the Policy Subsidiary and the Subject Collateral, the Borrowers assent
to any extension or postponement of the time of payment or any other indulgence,
to any substitution, exchange or release of or failure to perfect any security
interest in any Collateral, the Capital Stock of the Policy Subsidiary or the
Subject Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Lender may deem advisable.  The Lender shall have no
duty as to the collection or protection of any of the Collateral, the Capital
Stock of the Policy Subsidiary or the Subject Collateral or any income thereon,
nor as to the preservation of rights against prior parties, nor as to the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth specifically in this Agreement.  The Borrowers further waive any and
all other suretyship defenses.

14.5

Taxes.  All payments made by the Borrowers under or in respect to this Agreement
and the other Transaction Documents shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding, in the case of the Lender, net income
taxes and franchise taxes (imposed in lieu of net income taxes) imposed on the
Lender, as a result of a present or former connection between the jurisdiction
of the government or taxing authority imposing such tax and the Lender or any
political subdivision or taxing authority thereof or therein (all such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions and
withholdings for the purposes of this Section 14.5 being hereinafter called
“Taxes”).  If any Taxes are required to be withheld from any amounts payable to
the Lender hereunder or under or in respect of the Advances, the amounts so
payable to the Lender shall be increased to the extent necessary to yield to the
Lender (after payment of all Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and the
other Transaction Documents.  Whenever any Taxes are payable by any Borrower, as
promptly as possible thereafter such Borrower shall send to the Lender for its
own account, a certified copy of an original official receipt received by such
Borrower showing payment thereof.  If any Borrower fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to the Lender the
required receipts or other required documentary evidence, the Borrowers shall,
jointly and severally, indemnify the Lender for any incremental taxes, interest
or penalties that may become payable by the Lender as a result of any such
failure.  The agreements in this Section 14.5 shall survive the termination of
this Agreement and full payment and satisfaction of all Obligations of the
Borrowers to the Lender.





58







--------------------------------------------------------------------------------







14.6

Third Party Beneficiary.  MPIC Provider shall be an express third-party
beneficiary of this Agreement, including without limitation, of the
representations, warranties, covenants and other terms and conditions contained
in this Agreement, subject to the limitations set forth in the Intercreditor
Agreement.

14.7

Governing Law; Consent to Arbitration.

(a)

This Agreement shall be governed by and construed in accordance with the laws of
Germany.

(b)

All disputes arising out of or in connection with this Agreement or its validity
shall be finally settled in accordance with the Arbitration Rules of the German
Institution of Arbitration e.V. (DIS) without recourse to the ordinary courts of
law.  The place of arbitration is Frankfurt am Main, Germany.  The arbitral
tribunal shall consist of three arbitrators.  The language of the arbitral
proceedings is English.  The prevailing party in such arbitration shall be
entitled to reimbursement of attorneys’ fees and all other expenses incurred in
connection with such arbitration from the non-prevailing party.

(c)

The provisions of this Section 14.7 shall survive the repayment of the
Obligations of the Borrowers to the Lender and the termination of this
Agreement.

14.8

Severability.  If any of the provisions of this Agreement shall contravene or be
held invalid under the laws of any jurisdiction, this Agreement shall be
construed as if not containing such provisions, and the rights, remedies,
warranties, representations, covenants, and provisions hereof shall be construed
and enforced accordingly in such jurisdiction and shall not in any manner affect
such provision in any other jurisdiction, or any other provisions of this
Agreement in any jurisdiction.

14.9

Rights and Remedies, Etc.  The Events of Default, rights, remedies, warranties,
representations, covenants, and provisions set forth in this Agreement, or as
may be provided by Applicable Law, shall be cumulative and not alternative or
exclusive (unless otherwise expressly provided in this Agreement), and the
Lender’s rights and remedies hereunder may be exercised by the Lender at such
time or times, in such order of preference, as Lender in its sole discretion may
determine.

14.10

Reserved.

14.11

No Waiver, Etc.  All warranties, representations and covenants imposed or made
herein shall survive the execution and delivery of this Agreement.  No delay or
omission of the Lender in exercising or enforcing any of its rights and remedies
hereunder shall constitute a waiver thereof; and no waiver by the Lender of any
Default or Event of Default should operate as a waiver of any other Default or
Event of Default.  No term or provision hereof shall be waived, altered or
modified except in writing and such writing is signed by all parties to this
Agreement.  Except as provided in the preceding sentence, no other agreement or
transaction, of whatsoever nature, entered into between the Lender and the
Borrowers at any time (whether before, during or after the effective date or
terms of this Agreement), shall be construed in any particular as a waiver,
modification or limitation of any of the Lender’s rights and remedies under this
Agreement nor shall anything in this Agreement be construed as a waiver,





59







--------------------------------------------------------------------------------







modification or limitation of any of the Lender’s rights and remedies, not only
under the provisions of this Agreement, but also of any such other agreement or
transaction.

14.12

Notices.

(a)

All notices, requests, and other communications given pursuant to this
Agreement, shall be made in writing and, except as otherwise provided in this
Section 14.12, delivered by hand, certified mail return receipt requested,
overnight delivery service or telecopier (at the telecopier number set forth on
Schedule 14.12), addressed to the Lender or to a Borrower (as the case may be)
at the address set forth on Schedule 14.12, or at such other address as any
party may give notice to the other parties as herein provided.

(b)

All notices or requests by a Borrower for Advances under the Loan may made in
writing, delivered and addressed to the Lender as set forth above, or at such
other address as the Lender may give notice to the Borrowers as herein provided.

(c)

Any notice, request or communication given hereunder addressed as aforesaid
shall be deemed to have been given (i) in the case of delivery by mail, three
(3) days after its deposit in the mails, postage prepaid, or (ii) in the case of
delivery by overnight delivery service, one (1) day after its deposit with a
reputable overnight delivery service, postage prepaid or (iii) in the case of
delivery by hand, when delivered or (iv) in the case of delivery by telecopier,
when transmitted and receipt confirmed by the sender obtaining a printed
confirmation that the entire document has been properly transmitted to
recipient; provided, however, that notice of a change of address, telephone
number or telecopier number shall be deemed to have been given only when
actually received by the party to which it is addressed.

(d)

Notices and other communications to the Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Lender.  Unless the Lender
otherwise requires or permits in writing, notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided, that, if such notice or other communication is not
given during the normal business hours of the recipient, such notice shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

14.13

Ambiguity Between Agreements.  In the event of ambiguity or inconsistency
between this Agreement and any other Transaction Document, then the terms of
this Agreement will govern, subject to any provision to the contrary set forth
in the Intercreditor Agreement or the Securities Account Control Agreement.

14.14

Attorneys’ Fees and Expenses.  If the Lender retains the services of counsel by
reason of a claim of a Default or an Event of Default hereunder or under any of
the other Transaction Documents, all costs of suit and all reasonable attorneys’
fees and such other reasonable expenses so incurred by the Lender in connection
with such suit (expressly including all post-judgment collection expenses and
costs) shall be payable by the Borrowers, jointly and severally, on demand by
the Lender.  If the Borrowers do not comply with this Section 14.14, the





60







--------------------------------------------------------------------------------







Lender, in its sole and absolute discretion, can elect to make Advances to a
Borrower or the Borrowers to reimburse itself for any costs and expenses
incurred in connection with this Section 14.14, which Advances shall be added to
the outstanding principal balance of the Loan.

14.15

Press Releases and Related Matters.  Each of the Borrowers and the Lender agree
that neither it nor their respective Affiliates will in the future issue any
press releases or other public disclosure using the name of the other parties or
their respective affiliates or referring to this Agreement or the other
Transaction Documents to which they are a party without at least five (5)
Business Days’ prior written notice to the other parties and without the prior
written consent of the other parties unless (and only to the extent that) the
disclosing party is required to do so under Applicable Law and then, in any
event, the disclosing parties will consult with the non-disclosing parties
before issuing such press release or other public disclosure.

14.16

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which, when taken together, shall be deemed to be one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
document by facsimile shall be effective as delivery of a manually executed
counterpart of this document.

14.17

Headings.  Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





61







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.  






 

_______________________________

By:

Print Name:

Print Title:

By:

Print Name:

Print Title:

 

 

 

_________________________________

By:

Print Name: ___________________________

Print Title:   ___________________________










62







--------------------------------------------------------------------------------












 

____________________________________

By:

Print Name:

Print Title:

By:

Print Name:

Print Title:










63







--------------------------------------------------------------------------------






Exhibit List

Exhibit A

List of Closing Documents

Schedule List

Schedule 1

Disbursement Schedule

Schedule 2

Life Policies

Schedule 2.1

Lender’s Address

Schedule 3

Collateral Value

Schedule 4.1

Missing Items

Schedule 5.1

Organizational Identification Numbers

Schedule 5.8

Principal Places of Business

Schedule 5.15

Subsidiaries

Schedule 14.12

Notices






--------------------------------------------------------------------------------



EXHIBIT A

LIST OF CLOSING DOCUMENTS



 

--------------------------------------------------------------------------------







SCHEDULE 1

DISBURSEMENT SCHEDULE











--------------------------------------------------------------------------------







SCHEDULE 2

LIFE POLICIES






 

--------------------------------------------------------------------------------







SCHEDULE 2.1

LENDER ADDRESS











--------------------------------------------------------------------------------







SCHEDULE 3

COLLATERAL VALUE











--------------------------------------------------------------------------------







SCHEDULE 4.1

MISSING ITEMS

None.






 

--------------------------------------------------------------------------------







SCHEDULE 5.1

ORGANIZATIONAL IDENTIFICATION NUMBERS






 

--------------------------------------------------------------------------------







SCHEDULE 5.8

PRINCIPAL PLACES OF BUSINESS








--------------------------------------------------------------------------------







SCHEDULE 5.15

SUBSIDIARIES

None.











--------------------------------------------------------------------------------










SCHEDULE 13.12

NOTICES















